EX-10 4 credit_securityagreement.htm

Exhibit 10.a


CREDIT AND SECURITY AGREEMENT

        THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is dated as of July
15, 2003, by and between SKYWORKS USA, INC., a Delaware corporation
(“Purchaser”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender.

        The parties hereto agree as follows:

ARTICLE 1.         DEFINITIONS AND RELATED TERMS

        SECTION 1.01.         Definitions.   As used in this Agreement, the
following terms shall have the following meanings:

        “Account Debtor” means, with respect to an Account Receivable, the
Person who is obligated to the Obligee of such Account Receivable.

        “Account Receivable” means an Obligee’s right to the payment of money
from an Account Debtor arising out of goods sold or to be sold, property leased
or to be leased, and services rendered to be rendered, whether secured or
unsecured, whether now existing or hereafter arising, and whether or not
specifically sold or purchased in connection with the Program; provided that the
parties hereto agree that each such right to payment evidenced by a separate,
discrete invoice shall constitute a separate Account Receivable hereunder.

        “Adjusted LIBOR” means, as applicable to any Settlement Period, a rate
per annum equal to the quotient obtained (rounded upwards, if necessary, to the
next higher 1/100th of one percent) by dividing (i) the applicable LIBOR for
such Settlement Period by (ii) 1.00 minus the LIBOR Reserve Percentage.

        “Advance” means each extension of credit made by Lender to Purchaser or
on Purchaser’s behalf under this Agreement or relating to the Program.

        “Advance Request” means each request substantially in the form of
Exhibit A, attached hereto and made a part hereof.

        “Affiliate” of any relevant Person means (i) any Person that directly,
or indirectly through one or more intermediaries, controls the relevant Person
(a “Controlling Person”); (ii) any Person (other than the relevant Person or a
Subsidiary of the relevant Person) which is controlled by or is under common
control with a Controlling Person; or (iii) any Person (other than a Subsidiary
of the relevant Person) of which the relevant Person owns, directly or
indirectly, five percent or more of the common stock or equivalent equity
interests. As used herein, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

        “Aggregate Advances” means, at any time of determination, the aggregate
outstanding principal amount of all Advances.

        “Aggregate Cash Payment” means, as of any Settlement Date, an amount
equal to the amount of the Advance (if any) being made on such Settlement Date,
plus the collected balance in the Purchaser’s Account as of the open of business
on the Preparation Date immediately preceding such Settlement Date (other than
that portion of such collected balance which represents collections which have
been received, but not yet identified and applied to a specific Account Debtor
in an IRPF Receivables Report delivered to Purchaser by Servicer and collections
on Unsold Receivables), less the amounts indicated in items (i) through (xi) of
Section 2.08(d) in the Credit Agreement, as such items are calculated as of such
Settlement Date.

        “Aggregate Insured Value” means, at the time of determination, the
aggregate Insured Value of all Purchased Receivables of all Account Debtors.

        “Agreement” means this Credit and Security Agreement, together with all
amendments, restatements, supplements, and other modifications hereto.

        “Authority” has the meaning set forth in Section 7.02.

        “Available Proceeds” means, at any time of determination, the then-total
amount of proceeds which remains available for payment of claims submitted under
the Policy.

        “Bankruptcy Code” means Title 11 of the United States Code, as it may be
amended from time to time.

        “Base Rate” means, as of any day, a rate of interest per annum equal to
the higher as of such day of (i) Prime Rate, less one percent and (ii) one-half
of one percent above the Federal Funds Rate. For purposes of determining the
Base Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall
be effective on the date of each such change.

        “Bill of Sale” has the meaning give such term in the Purchase Agreement.

        “Blocked Account Agreement” means a Control Agreement for Notification
and Acknowledgement of Pledge or Security Interest in Accounts substantially in
the form of Exhibit B, attached hereto and made part hereof, with any changes as
may be acceptable to Lender in its sole discretion, executed and delivered by
Purchaser, the depositary institution at which the Purchaser maintains the
Purchaser’s Account, and Lender, as required by Lender.

        “Books and Records” means, with respect to an Obligee’s Accounts
Receivable, all of the Obligee’s books, records, computer tapes, programs, and
ledger books arising from or relating to such Accounts Receivable.

        “Borrowing Base” means, at any time of determination, the lesser of (a)
the Commitment and (b) an amount equal to 85% of the Aggregate Insured Value.

        “Business Day” means each day on which dealings in Dollar deposits are
carried out in the London Interbank market and which is not a Saturday, Sunday,
or a day on which banking institutions in the States of Pennsylvania or North
Carolina are authorized or obligated by law, executive order, or governmental
decree to be closed.

        “Cash Price” means, with respect to an Account Receivable which is being
purchased on a Settlement Date, an amount equal to the Purchase Price of such
Account Receivable, divided by the Purchase Price of all Accounts Receivable of
Seller being sold on such Settlement Date, times the Aggregate Cash Payment as
of such Settlement Date; provided that the Cash Price for such Account
Receivable shall in no event exceed the Purchase Price of such Account
Receivable; and provided further, that in no event may the Cash Price of such
Account Receivable be less than 85% of its Face Value.

        “Change of Law” has the meaning set forth in Section 7.02.

        “Closing Certificate” has the meaning set forth in Section 8.01(c).

        “Closing Date” means the date of this Agreement as first above written.

        “Code” means the Internal Revenue Code of 1986, as amended, or any
successor Federal tax code.

        “Collateral” means the property in which Lender is granted a security
interest pursuant to Section 3.01 or elsewhere in the Program Documents.

        “Collateral Disclosure Certificate” has the meaning given such term in
Section 4.15.

        “Commitment” means $50,000,000, as such amount may be reduced from time
to time as set forth in Section 2.06.

        “Commitment Fee” has the meaning set forth in Section 2.05.

        “Consolidated Tangible Net Worth” means (a) shareholders’ equity of
Seller and its consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of Seller and its consolidated Subsidiaries,
as prepared in accordance with GAAP (but excluding any preferred stock of Seller
or its consolidated Subsidiaries which, prior to the Scheduled Purchase
Termination Date, is either mandatorily redeemable (by sinking fund or similar
payments or otherwise) or redeemable at the option of the holder thereof, less
(b) the sum of (i) all assets which would be treated as intangible assets for
balance sheet presentation purposes under GAAP, including, without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), trademarks, trade names, copyrights, patents and
technologies, and unamortized debt discount and expense, (ii) to the extent not
included in the foregoing clause (i), any amount at which shares of capital
stock of Seller or any of its consolidated Subsidiaries appear as an asset on
the balance sheet of Seller and its consolidated subsidiaries, (iii) loans or
advances to stockholders, directors, officers, or employees, and (iv) to the
extent not included in the foregoing clause (i), deferred expenses.

        “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any of Purchaser or Seller, are treated as a
single employer under Section 414 of the Code.

        “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all payment obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and accrued expenses arising
in the ordinary course of business, (iv) all obligations of such Person as
lessee under capital leases or leases for which such Person retains tax
ownership of the property subject to a lease, (v) all obligations of such Person
to reimburse any bank or other Person in respect of amounts payable under a
banker’s acceptance, (vi) all obligations of such Person to reimburse any bank
or other Person in respect of amounts paid or undrawn amounts available to be
paid under a letter of credit or similar instrument, (viii) all Debt of others
secured by a Lien on any asset of such Person, whether or not such Debt is
assumed by such Person, (ix) all obligations of such Person with respect to
interest rate protection agreements, foreign currency exchange agreements or
other hedging arrangements, other than commodity hedging agreements entered into
by such Person as risk protection rather than as an investment (each valued as
the termination value thereof computed in accordance with a method approved by
the International Swap Dealers Association and agreed to by such Person in the
applicable agreement, if any), and (x) all Debt of others guaranteed, in any
form whatsoever, by such Person.

        “Deduction” means any credit, allowance, discount, setoff, counterclaim,
settlement, compromise, return, accord and satisfaction, accommodation, or
forgiveness of any nature or type, on, of, or relating to all Accounts
Receivable.

        “Default Rate” means, with respect to any of the Obligations, on any
day, a rate of interest per annum equal to the sum of (i) the Interest Rate,
plus (ii) two percent.

        “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

        “Deferred Price” means, with respect to an Account Receivable which is
being purchased on a Settlement Date, an amount equal to the Purchase Price of
such Account Receivable, less the Cash Price of such Account Receivable.

        “Discharged Receivable” means any Purchased Receivable (a) the
Uncollected Value of which was fully and finally paid by the Account Debtor or
(b) for which a claim was submitted under the Policy and either (i) initially
rejected (regardless of whether there exists any right to resubmit such
Purchased Receivable or any right to appeal such rejection) or (ii) paid by
Underwriter and the Policy Proceeds received by Lender or deposited into the
Purchaser’s Account.

        “Dollars” or “$” means dollars in lawful currency of the United States
of America.

        “Effective Date” means the date on which each of the conditions
precedent to closing and conditions precedent to the making of the initial
Advance are satisfied, as determined by Lender.

        “Eligible Receivable” means each of the Seller’s Accounts Receivable
which has been specifically identified and offered for sale by Seller, accepted
or approved for purchase by Purchaser, Lender, and Underwriter, and satisfies,
at any time of determination, each of the following other criteria:

(a)  

Seller has the right to sell such Account Receivable to Purchaser;


(b)  

is evidenced by a binding Underlying Contract between Seller and the Account
Debtor;


(c)  

the right to payment of which has been fully earned by Seller and requires no
further performance on Seller’s part and the Account Receivable is due and
payable by the Account Debtor in Dollars;


(d)  

the Account Debtor related to such Account Receivable is not affiliated with
Seller;


(e)  

arises out of a bona fide sale from Seller to the Account Debtor related to such
Account Receivable in a transaction occurring in the ordinary course of Seller’s
business;


(f)  

is not within the scope of any exclusions of coverage pursuant to the terms of
the Policy;


(g)  

at the time of Purchaser’s purchase thereof, is not past due;


(h)  

is free from adverse claims, is not subject to any Deductions other than
Deductions of which the Purchaser has been notified, has not been sold or
pledged to any other Person other than Purchaser or Lender, and is free and
clear of all Liens except Liens in favor of Lender;


(i)  

upon Purchaser’s purchase thereof and for so long as it remains a Purchased
Receivable, Purchaser’s ownership thereof and security interest therein will be
evidenced and perfected under the UCC and applicable Financing Statements filed
in appropriate offices and will be subject to Lender’s first-priority, perfected
security interest; and


(j)  

at the time of Purchaser’s purchase thereof, the Account Debtor related to such
Account Receivable (i) enjoys the status of being a buyer or account debtor
pre-approved by Underwriter or (ii) is otherwise acceptable to Underwriter
because of the existence of a discretionary credit limit or similar
discretionary approval process allowed under the Policy.


        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof.

        “Event of Default” has the meaning set forth in Section 6.01.

        “Face Value” means, with respect to an Account Receivable, the amount
the Account Debtor is obligated to pay the Obligee on account of the sale of
goods or rendition of services as shown on the face of any related documents
(e.g., the Underlying Contract, invoices, purchase orders, or other shipping
documents), without including any Deductions, interest, shipping charges, or
other extraneous costs and expenses.

        “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the next higher 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to Lender on such day on such transactions, as determined in good
faith by Lender.

        “Final Payment Date” means the date which is nine months after the
Purchase Termination Date; provided that, if such date is not a Business Day,
then the Final Payment Date shall be the immediately following Business Day.

        “Financing Statement” means any financing statement (as such term is
used in the UCC) and any other statement or document which is filed in a public
record for the purpose of giving notice of, or perfecting, a Lien, and
amendments thereto (including, without limitation, any amendments effecting any
assignment of any financing statement from one Person to another).

        “Fiscal Quarter” means any fiscal quarter of Seller.

        “Fiscal Year” means any fiscal year of Seller.

        “GAAP” means generally accepted accounting principles in the United
States of America applied on a basis consistent with those which, in accordance
with Section 1.02, are to be used in making the calculations for purposes of
determining compliance with the terms of this Agreement.

        “Governmental Body” means any court, arbitrator, tribunal, or other
governmental authority, agency, or body or any official thereof.

        “Indenture Agreements” means that certain Indenture respecting certain 4
3/4% Convertible Subordinated Notes, by and among Seller, as Issuer, and State
Street Bank and Trust Company, as Trustee, dated as of November 12, 2002, and
that certain Indenture respecting certain 15% Convertible Senior Subordinated
Notes, by and among Seller, as Issuer, and Wachovia Bank, National Association,
as Trustee, dated as of November 20, 2002, as each is amended, restated,
supplemented, or otherwise modified from time to time.

        “Indenture Default” means any “Event of Default” (as such term is
defined in the Indenture Agreements) under the Indenture Agreements.

        “Independent Director” has the meaning given such term in Section
5.10(b).

        “Insured Value” means, with respect to all Purchased Receivables of a
particular Account Debtor and at any time of determination, that portion of the
Uncollected Value of such Purchased Receivables which (a) does not exceed any
buyer, credit, or other limitation established for such Account Debtor by
Underwriter pursuant to the Policy, as such limitation exists at such time; (b)
is otherwise nominally eligible for payment under the Policy at such time,
without regard to the limitations described in the immediately preceding clause
(a) or any other credit or Policy limitation set forth in or applicable to the
Policy; and (c) was calculated in a manner acceptable to Lender and Purchaser.
In determining the Uncollected Value of a Purchased Receivable for purposes of
this definition, such value shall be calculated as of the date and time of the
most recent IRPF Receivables Report delivered by Servicer or the Lockbox
administrator and shall be calculated based solely on the information contained
in such IRPF Receivables Report, meaning that collections received, but not yet
identified, applied to such Purchased Receivable, or deposited in the
Purchaser’s Account, will not be used in determining any part of such
Uncollected Value for purposes of this definition.

        “Interest Rate” means (a) a variable rate of interest per annum equal to
Adjusted LIBOR, plus 0.40%, which rate shall be adjusted for each Settlement
Period as set forth herein or (b) such other rate of interest applicable to the
Aggregate Advances as determined from time to time in accordance with Article 7.

        “Investment” means any investment in any Person, whether by means of
purchase or acquisition of obligations or securities of such Person (including,
without limitation, interest rate protection, foreign currency, or other hedging
arrangements to be held by such Person as an investment), capital contribution
to such Person, loan or advance to such Person, making of a time deposit with
such Person, guaranty, suretyship, or assumption of any obligation of such
Person or otherwise.

        “IRPF Receivables Report” has the meaning given such term in the
Servicing Agreement.

        “LIBOR” means, for the Aggregate Advances outstanding during any
Settlement Period:

(a)

the rate of interest per annum at which U.S. Dollar deposits are offered in the
London interbank market in an amount approximately equal to the Aggregate
Advances for a period of time comparable to such Settlement Period which appears
on the Telerate Page 3750 as of 11:00 A.M. London time two Business Days prior
to the first Business Day of such Settlement Period; or


(b)

if no such rate appears on the Telerate Page 3750, the rate of interest per
annum determined by Lender to be the average of up to four interest rates per
annum, at which U.S. Dollar deposits are offered in the London interbank market
in an amount approximately equal to the Aggregate Advances for a period of time
comparable to such Settlement Period, which appear on the Reuter’s Screen LIBO
Page as of 11:00 A.M. London time two Business Days prior to the first Business
Day of such Settlement Period, if at least two such offered rates so appear on
the Reuter’s Screen LIBO Page; or


(c)

if no such rate appears on the Telerate Page 3750 and fewer than two offered
rates appear on the Reuter’s Screen LIBO Page, the rate of interest per annum at
which deposits in an amount comparable to the Aggregate Advances and which have
a term corresponding to such Settlement Period are offered to Lender by first
class banks in the London inter-bank market for delivery in immediately
available funds at a non-United States office or international banking facility
of Lender, as selected by Lender, on the first day of such Settlement Period as
determined by Lender approximately 10:00 A.M. (Philadelphia, Pennsylvania, time)
two Business Days prior to the date upon which such Settlement Period is to
commence (which determination by such Lender shall, in the absence of manifest
error, be conclusive).


        “LIBOR Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in respect of “eurocurrency liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on the Aggregate Advances is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of Lender to United States residents). Adjusted LIBOR shall be adjusted
automatically on and as of the effective date of any change in the LIBOR Reserve
Percentage.

        “Lien” means, with respect to any asset, any mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, security interest, security title,
preferential arrangement which has the practical effect of constituting a
security interest, encumbrance, or servitude of any kind in respect of such
asset to secure or assure payment of a Debt or a guarantee of Debt of another,
whether by consensual agreement or by operation of statute or other law, or by
any agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this Agreement, Purchaser shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease, or other title
retention agreement relating to such asset.

        “Lockbox” means a lockbox arrangement on terms, and administered by a
financial institution, satisfactory at all times to Lender.

        “Lockbox Agreement” means a lockbox agreement in form and substance
satisfactory at all times to Lender, which agreement shall be by and among
Lender, Purchaser, and the financial institution which serves as administrator
for the Lockbox.

        “Losses” means any liability, damage, costs and expenses, including,
without limitation, any attorneys’ fees, disbursements and court costs, in each
case reasonably incurred by a Person, as the case may be, without regard to
whether or not such Losses would be deemed material under this Agreement or any
other Program Document, provided, however, that “Losses” shall not include any
losses based on claims for benefit-of-the bargain (other than with respect to
the Purchase Price), lost opportunity costs or similar claims.

        “Management Expenses” means (a) the management fees, rental fees, phone
expenses, and other administrative fees which Purchaser is required to pay under
that certain Sublease and Administrative Services Agreement dated as of July 11,
2003, by and between Purchaser and Blue Diamond Realty, L.L.C.; that certain
Administrative Manager’s Employment Contract dated as of July 11, 2003, by and
between Purchaser and Robert A. Sagedy, Jr.; and that certain Director’s
Contract dated as of July 11, 2003, by and between Purchaser and Beth L. Peoples
and (b) legal and accounting expenses Purchaser is required to pay to Seller
pursuant to that certain Service Allocation Agreement dated as of July 14, 2003,
by and between Purchaser and Seller.

        “Margin Stock” means “margin stock” as defined in Regulations T, U or X.

        “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination,
or claim or contest by any Person demanding the same, in any litigation,
arbitration, or governmental investigation or proceeding), whether singly or in
conjunction with any other event or events, act or acts, condition or
conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of the Purchaser, (b)
the rights and remedies of Lender under the Program Documents, Lender’s security
interest and Lien against the Collateral, the ability of Purchaser to perform
its obligations with respect to the Obligations or under the Program Documents
to which it is a party, or the ability of either the Seller or Servicer to
perform its respective obligations under the Program Documents to which it is a
party (including, without limitation, the repudiation, revocation or any attempt
to do the same by any Person obligated under any other Program Document), as
applicable, or (c) the legality, validity or enforceability of any Program
Document.

        “Minimum Balance” means, at any time of determination, an amount equal
to the greater of (a) sum of (i) the deductible then existing under the Policy,
plus (ii) the amount of any additional premiums which, though not currently due
and payable, have accrued for payment by Purchaser at the conclusion of the
Policy’s term, plus (iii) an amount equal to three month’s interest at an
assumed interest rate of two and one-half percent per annum on an amount equal
to the initial Commitment, plus (iv) if any governmental authority has entered
an order or taken any other official action (provisionally or otherwise) which
serves as, or is reasonably intended to result in, a garnishment or similar
attachment of any payments owing to Purchaser on account of a Purchased
Receivable, an amount equal to the maximum amount of such payments so, or to be,
garnished or attached, as such amount is stated in such order or other official
pronouncement of such governmental authority and (b) ten percent of the initial
Commitment hereunder.

      “Moody’s” means Moody’s Investor Service, Inc.

        “Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of
ERISA.

        “Note” means a promissory note substantially in the form attached hereto
as Exhibit D, made by Purchaser and payable to Lender in the principal amount
equal to the Commitment, together with all amendments, consolidations,
modifications, renewals, and supplements thereto.

        “Obligations” means all Debts, indebtedness, liabilities, covenants,
duties and other obligations of Purchaser to Lender included or arising from
time to time under this Agreement or any other Program Document, whether
evidenced by any note or other writing, including, without limitation,
principal, interest, fees, costs, attorneys’ fees, and indemnification amounts
and any and all extensions or renewals thereof in whole or in part, direct or
indirect, absolute or contingent, due or to become due, primary or secondary, or
joint or several.

        “Obligee” means the Person to whom payment of an Account Receivable is
owed.

        “Officer’s Certificate” has the meaning set forth in Section 8.01(d).

        “Original Discount” means, with respect to an Account Receivable
purchased under the Program, two percent, expressed as a decimal, times the Face
Value of such Account Receivable.

        “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        “Permitted Encumbrances” means, as to the Collateral, the Liens granted
to Lender under the Program Agreements and any Liens or other claims Seller may
have to any Recourse Receivable and its Related Rights and Property which arise
after Seller pays the Repurchase Price for such Recourse Receivable and any
Liens or other claims Underwriter may have in any Purchased Receivable and its
Related Rights and Property on account of having paid Policy Proceeds on such
Purchased Receivable.

        “Person” means an individual, a corporation, a limited liability
company, a partnership, an unincorporated association, a trust or any other
entity or organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

        “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

        “Policy” means, in each case in form and substance satisfactory to
Lender, (a) a receivables insurance policy and all endorsements and other
agreements, documents, and instruments relating thereto, issued by Underwriter
to Purchaser, and (b) any replacement, substitution, or extension of, or
amendments to, such receivables insurance policy (and all endorsements and other
agreements, documents, and instruments relating thereto) issued by Underwriter
to Purchaser.

        “Policies and Procedures” has the meaning given such term in the
Servicing Agreement.

        “Policy Proceeds” means the proceeds paid by Underwriter on a Purchased
Receivable submitted for payment under the Policy.

        “Preparation Date” means each date which is two Business Days before
each Settlement Date; provided that the initial Preparation Date shall be the
Effective Date.

        “Prime Rate” refers to that interest rate so denominated and set by
Lender from time to time as an interest rate basis for borrowings. The Prime
Rate is but one of several interest rate bases used by Lender. Lender lends at
interest rates above and below the Prime Rate.

        “Program” means the program for the Seller’s sale, and Purchaser’s
purchase, of certain of the Seller’s Accounts Receivable, and for the funding of
a portion of the Purchase Price thereof by Advances made to Purchaser under this
Agreement, all as contemplated by the Program Documents.

        “Program Documents” means each of this Agreement, the Purchase
Agreement, the Note, the Servicing Agreement, the Financing Statements, each
Settlement Report, each IRPF Receivables Report, each Advance Request, the
Subordinated Notes, the Collateral Disclosure Certificate, the Lockbox Agreement
(if any), the Blocked Account Agreement (if any), and all other agreements,
documents, or instruments entered into in connection with any of the foregoing
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.

        “Program Termination Date” means the date on which the Obligations shall
have been finally paid in full and Lender’s commitment to make Advances has
terminated.

        “Public Accountants” means nationally recognized certified public
accountants acceptable to Lender.

        “Purchase Agreement” means that certain Receivables Purchase Agreement
of even date herewith by and among Seller and Purchaser, as amended, restated,
supplemented or otherwise modified from time to time.

        “Purchase Notice” has the meaning given such term in the Purchase
Agreement.

        “Purchase Price” means, with respect to any Account Receivable purchased
under the Program, the price paid by Purchaser for the purchase of such Account
Receivable, which price shall be an amount equal to its Face Value, less the
Original Discount, and shall be paid in cash to the extent of the Cash Price and
as an accrual on the Subordinated Note to the extent of the Deferred Price.

        “Purchase Termination Date” means the earliest to occur of the
following: (a) the date on which the Policy is initially scheduled to expire
(or, if the Policy is replaced, substituted, extended, or amended, with Lender’s
consent and approval, to provide a later expiration date, then such later
expiration date); (b) the Scheduled Purchase Termination Date (provided that the
Scheduled Purchase Termination Date is subject to extension for an additional
364 days, in Lender’s sole and absolute discretion, upon Purchaser’s request
made in writing not more than sixty and not less than thirty days before the
then-pending Scheduled Purchase Termination Date); (c) the date following
delivery of any the Seller’s financial statements required to be delivered
pursuant to Sections 5.01(a) and (b), and the certificate required pursuant to
Section 5.01(d), if such financial statements and certificate indicate that
Seller’s Consolidated Tangible Net Worth is less than zero; provided that, in
any of the foregoing cases, if such date is not a Business Day, the Purchase
Termination Date shall be the Business Day immediately preceding such date.

        “Purchased Receivable” means an Account Receivable which was actually
purchased by Purchaser under and in accordance with the terms of the Purchase
Agreement; provided that such Account Receivable shall no longer constitute a
Purchased Receivable immediately upon its becoming a Recourse Receivable or a
Discharged Receivable.

        “Purchaser’s Account” means a deposit account at a domestic financial
institution reasonably acceptable to Lender at all times, which account will be
owned by Purchaser and into which, inter alia, (a) all collections on all
Purchased Receivables, Policy Proceeds not received directly by Lender, and all
proceeds of either of them will be deposited and all of Purchaser’s cash will be
maintained on deposit and (b) collections on certain Unsold Receivables may be
received, to the extent described in the Purchase Agreement and in the other
Program Documents; provided, however, that for purposes of calculating the
balance of the Purchaser’s Account from time to time under the Program
Documents, no items of payment or other collections (or the funds thereof) on
any Unsold Receivable shall be included.

        “Recourse Receivable” means any Account Receivable which was purchased
by Purchaser under the Program which (a) becomes subject to any dispute between
its Account Debtor and Seller (or Purchaser by virtue of Purchaser’s having
purchased such Account Receivable) regarding Seller’s performance of its
obligations under the Underlying Contract, unless (i) the amount in dispute is
less than twenty percent of the Face Value of such Account Receivable, or (ii)
if the aggregate amount in dispute with respect to all Purchased Receivables
exceeds $5,000,000, the amount in dispute is less than five percent of the Face
Value of such Account Receivable and, in either case (i) or (ii), Purchaser and
Lender are notified of such dispute in writing and any disputed amount is
excluded from the calculation of the Borrowing Base until such dispute is
settled, (b) was sold to Purchaser in violation of any representation, warranty,
or covenant contained in any Program Document, or (c) was sold to Purchaser
fraudulently or unlawfully.

        “Related Rights and Property” means, with respect to an Account
Receivable and in each case whether now existing or hereafter acquired or
arising, (a) all of Obligee’s interest in all goods represented by such Account
Receivable and in all goods returned by, or reclaimed, repossessed, or recovered
from, the Account Debtor; (b) all of Obligee’s Books and Records relating to
such Account Receivable; (c) all of Obligee’s rights in and to (but not its
obligations under) the Underlying Contract; (d) all accounts, instruments,
general intangibles, documents, chattel paper, and letter of credit rights
related to such Account Receivable; (e) all of the collections or payments
received and all of Obligee’s rights to receive payment and collections on such
Account Receivable; (f) all of Obligee’s rights as an unpaid lienor or vendor of
such goods; (g) all of Obligee’s rights of stoppage in transit, replevin, and
reclamation relating to such goods or Account Receivable; (h) all of Obligee’s
rights in and to all security for such goods or the payment of such Account
Receivable and guaranties thereof; (i) any collections or casualty insurance
proceeds or proceeds from any trade receivables or other insurance (including,
without limitation, the Policy and Policy Proceeds) collected or paid on account
of such Account Receivable or any of the foregoing; and (j) all of Obligee’s
rights against third parties with respect thereto.

        “Repurchase Price” means, with respect to any Recourse Receivable, the
amount Seller of such Recourse Receivable is required to pay in repurchasing
such Recourse Receivable, which amount shall be equal to (a) the Purchase Price
paid by Purchaser for such Recourse Receivable, less (b) any amounts which
Purchaser is required to convey to Seller as Related Rights and Property upon
Seller’s repurchase of such Recourse Receivable, less (c) any Deductions on such
Recourse Receivable to the extent Purchaser was actually reimbursed for such
Deductions under the provisions of 2.08(d) or 2.08(e).

        “Restricted Payment” means (a) any dividend or other distribution on any
shares of Purchaser’s equity securities (except dividends payable solely in
shares of its equity securities); (b) any payment on account of the purchase,
redemption, retirement, defeasance, or other acquisition of or sinking fund for
(i) any shares of Purchaser’s equity securities (except shares acquired upon the
conversion thereof into other of Purchaser’s equity securities), or (ii) any
option, capital appreciation rights, stock appreciation rights, warrant, or
other right to acquire Purchaser’s equity securities; or (c) any payment prior
to the scheduled maturity of any of Purchaser’s subordinated debt or other Debt
(other than the Obligations), provided that payment on the Subordinated Notes in
accordance with the terms of this Agreement shall not constitute a Restricted
Payment.

        “S&P” means Standard & Poor’s Rating Group, a division of McGraw-Hill,
Inc.

        “Scheduled Purchase Termination Date” means the date which is 364 days
after the Effective Date, subject to extension as provided in the definition of
“Purchase Termination Date.”

      “Seller” means Skyworks Solutions, Inc.

        “Senior Officer” means, with respect to any Person, such Person’s
president, vice president, treasurer, secretary, general counsel, controller,
chief executive officer, chief financial officer, and all other executive
officers, regardless of title.

        “Servicer” means Seller or any successor servicer acceptable to Lender.

        “Servicing Agreement” means the Servicing Agreement dated as of even
date herewith between Servicer and Purchaser, as amended, restated, supplemented
or otherwise modified from time to time.

        “Servicing Agreement Event of Default” has the meaning given such term
in the Servicing Agreement.

        “Servicing Fee” has the meaning given such term in the Servicing
Agreement.

        “Settlement Date” means the last Business Day of each calendar week, the
day which is two Business Days after the Effective Date, and any other Business
Day agreed to by Lender.

        “Settlement Period” means each period commencing on a Settlement Date
and ending on the next occurring Settlement Date; provided that the initial
Settlement Period shall commence on the Effective Date and end on the next
occurring Settlement Date and the last Settlement Period shall end on the
Purchase Termination Date.

        “Settlement Report” means a report substantially in the form of Exhibit
C, as the same may be amended, restated, supplemented, or otherwise modified
from time to time, or such other form acceptable to Lender.

        “Standard Terms” means those terms and conditions related to the
Seller’s selling and shipping of its products which have been approved by
Underwriter and are in accordance with the Policy.

        “Subordinated Note” means each of, and “Subordinated Notes” means
collectively, the promissory notes, each substantially in the form of Exhibit E,
attached hereto and made a part hereof, executed and delivered by Purchaser to
Seller.

        “Subsidiary” means, with respect to any Person, any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are at the time directly or indirectly owned by the such
Person.

        “UCC” shall mean Article 9 of the Uniform Commercial Code as adopted in
the State of New York, as amended from time to time.

        “Uncollected Value” means, with respect to a Purchased Receivable, the
Face Value of such Purchased Receivable, less any payments which have been made
on the principal portion of such Purchased Receivable, less any Deductions on
such Purchased Receivable to the extent Purchaser has not been actually
reimbursed in accordance with the provisions of Sections 2.08(d) or 2.08(e),
less any portion of the Face Value of any Purchased Receivable which has been
placed in dispute by the related Account Debtor (but only until such dispute is
settled), but excluding for purposes of calculating its Uncollected Value any
unaccrued, accrued, paid, or unpaid interest, shipping charges, or other
extraneous costs and expenses relating to such Purchased Receivable.

        “Underlying Contract” means, with respect to an Account Receivable, any
contract or agreement, in whatever form, existing between the Seller of such
Account Receivable and the Account Debtor to which such Account Receivable
relates.

        “Underwriter” means the Person issuing the Policy, which Person must be
acceptable to Lender at all times.

        “Unfunded Vested Liabilities” means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all vested
nonforfeitable benefits under such Plan exceeds (ii) the fair market value of
all Plan assets allocable to such benefits, all determined as of the then most
recent valuation date for such Plan, but only to the extent that such excess
represents a potential liability of a member of the Controlled Group to the PBGC
or the Plan under Title IV of ERISA.

        “Unsold Receivable” means an Account Receivable, owned by Seller, but
with respect to which Seller has directed the respective Account Debtor to make
payment on such Account Receivable to the Lockbox, for purposes of mitigating
Account Debtor confusion over to whom such Account Debtor should make payment on
such Account Receivable.

        “Unused Commitment” means, at the time of determination, the amount, if
any, by which the Commitment exceeds the Aggregate Advances.

        SECTION 1.02.         Accounting Terms and Determinations.   Unless
otherwise specified herein, all terms of an accounting character used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP, applied on a basis consistent (except for changes
concurred in by the Public Accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of Seller
and its Subsidiaries delivered to Lender.

        SECTION 1.03.         References.   Unless otherwise indicated,
references in this Agreement to “articles,” “exhibits,” “schedules,” “sections,”
and other subdivisions are references to articles, exhibits, schedules, sections
and other subdivisions hereof.

        SECTION 1.04.         Use of Defined Terms.   All terms defined in this
Agreement shall have the same defined meanings when used in any of the other
Program Documents, unless otherwise defined therein or unless the context shall
require otherwise. The terms “accounts,” “chattel paper,” “instruments,”
“general intangibles,” “inventory,” “equipment,” and “fixtures,” as and when
used herein and in the other Program Documents, shall have the same meanings
given such terms under the UCC.

        SECTION 1.05.         Terminology.   The terms “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations. All references to any of the
Program Documents shall include any and all amendment or modifications thereto
and any and all restatements, extensions or renewals thereof. All references to
any Person shall mean and include the successors and permitted assigns of such
Person. All references to “including” and “include” shall be understood to mean
“including, without limitation.” All references to the time of day shall mean
the time of day on the day in question in Philadelphia, Pennsylvania, unless
otherwise expressly provided in this Agreement. A Default or an Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided in this
Agreement; and an Event of Default shall “continue,” be “continuing,” or “in
existence” until such Event of Default has been waived in writing by Lender.
Whenever the phrase “to the best of Purchaser’s knowledge” or words of similar
import relating to the knowledge or the awareness of any Purchaser are used
herein, such phrase shall mean and refer to (i) the actual knowledge of a Senior
Officer of Purchaser or (ii) the knowledge that a Senior Officer would have
obtained if he had engaged in a good faith and diligent performance of his
duties, including the making of such reasonable specific inquiries as may be
necessary of the officers, employees or agents of Purchaser and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates. All references to “acceptable” or “satisfactory” shall, unless
expressly provided otherwise, be deemed to mean “reasonably acceptable” or
“reasonably satisfactory.” All calculations of money values shall be in Dollars,
all Advances made hereunder shall be funded in Dollars, and all amounts payable
in respect of any of the Obligations shall be paid in Dollars.

ARTICLE 2.   ADVANCES

        SECTION 2.01.     Commitment to Make Advances.   Lender agrees, subject
to the terms and conditions set forth herein, to make Advances to Purchaser
(each of which shall be evidenced by the Note) from time to time on a Settlement
Date and before the Purchase Termination Date, so long as no Default or Event of
Default shall be in existence on such Settlement Date; provided that,
immediately after each such Advance is made, the Aggregate Advances will not
exceed the Borrowing Base. Lender shall have no obligation to make any Advance
in an amount less than the lesser of (a) $500,000.00 and (b) the Unused
Commitment.

        SECTION 2.02.     Method of Borrowing.   No later than 11:00 A.M.,
Philadelphia, Pennsylvania, time, at least two Business Days before a Settlement
Date on which Purchaser desires Lender to make an Advance, Purchaser shall
deliver, or cause to be delivered, to Lender an Advance Request, which Advance
Request need not be executed when first delivered on such date provided Lender
receives a duly executed Advance Request no later than 9:00 A.M., Philadelphia,
Pennsylvania, time, on the Settlement Date on which such Advance is to be made.
On the Settlement Date indicated in such Advance Request, Lender will make an
Advance in the amount described in the Advance Request (subject to all other
conditions set forth herein) and will pay the proceeds of such Advance by wire
transfer in accordance with instructions provided by Purchaser in writing from
time to time in such Advance Request.

        SECTION 2.03.     Final Payment of Aggregate Advances.   All of the
Obligations shall mature, and the principal amount thereof will be due and
payable, no later than the Final Payment Date, unless the Obligations will be
due and payable prior thereto by reason of the provisions of this Agreement. To
the extent not repaid on any Settlement Date, the Aggregate Advances, plus the
Advance being made in such Settlement Date (if any), shall automatically be
deemed to have been reborrowed at the Interest Rate for the following Settlement
Period, and the Aggregate Advances (plus any additional Advances accruing
thereto) shall continue to be automatically reborrowed for successive Settlement
Periods at the Interest Rate until paid, except as set forth in Article 7.

        SECTION 2.04.     Interest Rate.

        (a)     The Aggregate Advances outstanding from time to time shall bear
interest until paid at a variable rate of interest per annum equal to the
Interest Rate. Except as provided in Article 7, the Interest Rate shall be fixed
during each Settlement Period, but shall be subject to increase or decrease on
each Settlement Date in accordance with the definition of “LIBOR.” Interest
shall be calculated on an assumed year of 360 days for the actual number of days
elapsed. Accrued but unpaid interest shall be due and payable, in arrears, on
each Settlement Date. In no event may the Interest Rate, or the amount of
interest paid on the Aggregate Advances, exceed the maximum rate of interest
permitted by law.

        (b)     Any overdue principal of and, to the extent permitted by law,
overdue interest on the Aggregate Advances shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the Default Rate.
After the occurrence and during the continuance of a Default or an Event of
Default, the Aggregate Advances (and, to the extent permitted by applicable law,
all accrued interest thereon) shall bear interest at the Default Rate from the
date of such Default or Event of Default, which date shall be deemed to be the
date on which such Default or Event of Default occurred and not the date such
Default or Event of Default is discovered or otherwise made known to any Person.

        SECTION 2.05.     Fees.     On each Settlement Date for the Settlement
Period then ending, Purchaser shall pay to Lender, in arrears, a commitment fee
(the “Commitment Fee”) equal to 0.25% per annum, times the average daily amount
of the Unused Commitment during such Settlement Period. The Commitment Fee shall
be determined on an assumed year of 360 days for the actual number of days
elapsed. Purchaser shall pay, or cause to be paid, all fees which are due and
payable under that certain mandate letter by and between Lender and Seller dated
June 9, 2003, and all other fees, charges, and expenses required to be paid to
Lender from time to time under the Program Documents.

        SECTION 2.06.     Termination or Reduction of Commitment.

        (a)     Purchaser may, with thirty days prior written notice to Lender,
terminate the Commitment in its entirety as of any Settlement Date. In any
event, the Commitment shall terminate no later than the Purchase Termination
Date.

        (b)     The Commitment shall be reduced from time to time without notice
to Purchaser so that it is at no time greater than the Available Proceeds.

        SECTION 2.07.     Repayment of the Aggregate Advances.

        (a)     Before the Purchase Termination Date, Purchaser shall have no
obligation to repay any principal amount of the Aggregate Advances, except as
otherwise provided herein.

        (b)     On any date on which the Commitment is reduced or terminated,
Purchaser shall (i) repay such amounts on the Aggregate Advances which are
necessary so that the Aggregate Advances, after giving effect to such payment,
shall not exceed the Borrowing Base, as reduced on account of the reduction or
termination of the Commitment, and (ii) pay all accrued but unpaid fees and
interest.

        (c)     If on any Settlement Date the Aggregate Advances exceed the
Borrowing Base, Purchaser shall repay such amounts on the Aggregate Advances
which are necessary so that the Aggregate Advances, after giving effect to such
payment, shall not exceed the Borrowing Base.

        (d)     All Policy Proceeds shall be paid directly to Lender and the
Commitment reduced, without prior notice to Purchaser, by the amount of such
Policy Proceeds.

        (e)     All cash or cash equivalent amounts received by Purchaser on
account of Seller’s repurchase of any Recourse Receivable shall be deposited
directly into the Purchaser’s Account, without setoff, counterclaim, or any
other deduction, and applied in accordance with Section 2.08.

        SECTION 2.08.      General Provisions as to Payments.

        (a)     Purchaser shall make each payment of principal of, and interest
on, the Aggregate Advances and of fees hereunder, without any setoff,
counterclaim or any deduction whatsoever, not later than 11:00 A.M.
(Philadelphia, Pennsylvania, time) on the date when due, in Federal or other
funds immediately available in Philadelphia, Pennsylvania, to Lender at its
address referred to in Section 9.01. All payments received by Lender after 11:00
A.M. (Philadelphia, Pennsylvania, time) on any Business Day shall be deemed to
be received on the following Business Day.

        (b)     Whenever any payment of principal of, or interest on, the
Aggregate Advances or fees or interest hereunder shall be due on a day which is
not a Business Day, the date for payment thereof shall be due and payable on the
immediately following Business Day.

        (c)     All payments of principal, interest, fees, and all other amounts
to be made by Purchaser with respect to the Obligations or otherwise pursuant to
this Agreement shall be paid without deduction for, and free from, any tax,
imposts, levies, duties, deductions, or withholdings of any nature now or at
anytime hereafter imposed by any Governmental Body thereon or therein.

        (d)     Except as set forth in Section 2.08(e) and (f), on each
Settlement Date the amount of (x) the Advance (if any) being made on such
Settlement Date, plus (y) the collected balance in the Purchaser’s Account as of
the open of business on the Preparation Date immediately preceding such
Settlement Date (other than that portion of such collected balance which
represents collections which have been received, but not yet identified and
applied to a specific Account Debtor in an IRPF Receivables Report delivered to
Purchaser by Servicer and collections on Unsold Receivables), plus (z) subject
to the proviso clause below, the principal balance of, and interest accrued on,
any and all of Purchaser’s Investments shall be applied in the following order
(and in no other order without Lender’s prior written consent until the amounts
owing in each category are fully paid): (i) first, to Underwriter for payment of
any premiums and other fees necessary to keep the Policy in full force and
effect; (ii) second, to Servicer in payment of all Servicing Fees; (iii) third,
toward the payment of all fees and expenses related to the Lockbox and the
administration thereof; (iv) fourth, towards payment of the Management Expenses
and other reasonable business costs and expenses, including without limitation,
reasonable attorneys’ fees; (v) fifth, to Lender in payment of accrued interest
then due and payable in respect of the Aggregate Advances; (vi) sixth, to Lender
in payment of principal of the Aggregate Advances, but only to the extent
necessary to reduce the Aggregate Advances to an amount less than or equal to
the Borrowing Base; (vii) seventh, to Lender to pay the amount of expenses that
have not been reimbursed to Lender by Purchaser in accordance with the terms of
this Agreement, together with any interest accrued thereon; (viii) eighth, to
Lender to reimburse Lender for any indemnities owed by Purchaser to Lender under
this Agreement or the other Program Documents; (ix) ninth, to Lender to pay any
fees due and payable to Lender and arising under this or any other Program
Document, including, without limitation, the Commitment Fee; (x) tenth, to
Purchaser as reimbursement for any Deductions on any Purchased Receivables; (xi)
eleventh, to Purchaser to replenish or maintain the Minimum Balance in the
Purchaser’s Account or to invest in accordance with Section 5.13(f) and subject
to the conditions set forth therein; (xii) twelfth, to Seller as payment on the
Purchaser’s obligations under the Subordinated Notes; and (xiii) lastly, to
Purchaser or such other Person who is lawfully entitled thereto for proper
disposition (in accordance with this Agreement) as such Person determines;
provided that, in the event any Accounts Receivable are to be purchased by
Purchaser on such Settlement Date, the payments described in this Section
2.08(d)(xii) and (xiii) shall be made only after Purchaser pays Seller the Cash
Price for all Accounts Receivable being so purchased; provided further that, (A)
so long as Purchaser has sufficient funds in the Purchaser’s Account to satisfy
all payments in clauses (i) through and including (x), and (B) the Purchaser is
in compliance with all conditions set forth in Section 5.13(f) with respect to
all of its Investments, the Purchaser need not apply the principal balance of,
and interest accrued on, any of Purchaser’s Investments to the payments provided
for in this Section 2.08(d).

        (e)     Except as set forth in Section 2.08(f), during the existence of
any Default or Event of Default or at all times after the Purchase Termination
Date or at all times after the Obligations have become due and payable for
whatever reason, all monies in the Purchaser’s Account on any Business Day
(other than collections received on any Unsold Receivables), plus the principal
balance of, and interest accrued on, any and all of Purchaser’s Investments
shall be applied in the following order (and in no other order without Lender’s
prior written consent until all amounts owing within each category are fully
paid): (i) first, to Underwriter for payment of any premiums and other fees
necessary to keep the Policy in full force and effect; (ii) second, to Servicer
in payment of all Servicing Fees; (iii) third, toward the payment of all fees
and expenses related to the Lockbox and the administration thereof; (iv) fourth,
towards payment of the Management Expenses; (v) fifth, to Lender in payment of
accrued interest then due and payable in respect of the Aggregate Advances; (vi)
sixth, to Lender to pay the amount of expenses that have not been reimbursed to
Lender by Purchaser in accordance with the terms of this Agreement or the other
Program Documents, together with any interest accrued thereon; (vii) seventh, to
Lender to reimburse Lender for any indemnities owed by Purchaser to Lender under
this Agreement or the other Program Documents; (viii) eighth, to Lender to pay
any fees due and payable to Lender and arising under this or any other Program
Document, including, without limitation, the Commitment Fee; (ix) ninth, to
Lender in payment of principal of the Aggregate Advances; (x) tenth, to
Purchaser as reimbursement for any Deductions on any Purchased Receivables; (xi)
eleventh, other business costs and expenses, including without limitation
reasonable attorneys’ fees; (xii) twelfth, to Seller as payment on the
Purchaser’s obligations under the Subordinated Notes; and (xiii) lastly, to
Purchaser or such other Person who is lawfully entitled thereto for proper
disposition (in accordance with this Agreement) as such Person determines.

        (f)     Lender acknowledges and agrees that, in the Purchase Agreement,
Purchaser and Seller (i) have acknowledged that certain, but not necessarily
all, of the Accounts Receivable from time to time owing by a given Account
Debtor may be sold to Purchaser and that each such Account Debtor may experience
confusion at a given time over to whom it should make payment on such Accounts
Receivable and (ii) have agreed that, to mitigate this risk of confusion and the
associated delay in collecting such Accounts Receivable (both Purchased
Receivables and Unsold Receivables), Seller may direct those Account Debtors who
have been pre-approved by the Underwriter and whose Accounts Receivable are
nominally eligible for purchase by Purchaser to make payment on Unsold
Receivables to the Lockbox. Any items of payment or other collections on Unsold
Receivables received into the Lockbox will be endorsed over to Purchaser and
deposited in the Purchaser’s Account and, on each Settlement Date, such items of
payment or other collections will paid over to Seller, in full, in accordance
with Seller’s lawful instructions provided from time to time to Purchaser,
Servicer, and Lender, to the extent such items of payment or other collections
(i) have been reasonably identified as payment on an Unsold Receivable and (ii)
have cleared the customary bank collection process for payments of like kind.
Lender acknowledges and agrees that neither Purchaser nor Lender has any rights
in and to any items of payment or other collections on any Unsold Receivables
(other than as are necessary to process such items of payment or other
collections in accordance with the terms of the Program Documents) and agrees to
cooperate with Servicer and Purchaser in ensuring that all items of payment or
other collections on any Unsold Receivables (or the funds thereof) are paid over
to Seller on each Settlement Date in accordance with the terms of the Program
Documents. To this end, all funds in the Purchaser’s Account which represent
items of payment or other collections on Unsold Receivables shall, without
conditions (other than as provided above), be paid over to Seller on each
Settlement Date before any payments are otherwise made pursuant to Sections
2.08(d) and 2.08(e) or otherwise, regardless of whether there then exists any
Default or Event of Default. Purchaser and Lender also agree that, any other
term of this Agreement to the contrary notwithstanding, none of the items of
payment or other collections on any Unsold Receivables shall be used in any
manner in the calculation and determination of the balance of the Purchaser’s
Account.

        (g)     In addition to the provisions of the foregoing clause (f), in
the event any funds are, through mistake or misdirection (such that Purchaser
was not the intended or rightful recipient of such funds), deposited into the
Purchaser’s Account, Lender will cooperate with Purchaser in causing the
depository institution at which the Purchaser’s Account is maintained to
disburse such funds to the proper Person; provided Lender must receive from
Purchaser evidence of the mistake or misdirection and wire instructions for the
Person to whom such funds should be directed.

        SECTION 2.09.     Lockbox; Purchaser's Account; Blocked Account
Agreement.

        (a)     Purchaser shall establish and, until the Program Termination
Date, continuously maintain, the Purchaser’s Account and the Lockbox into which
the Seller, Servicer, and/or Purchaser shall cause all Account Debtors of the
Purchased Receivables to remit all cash, checks, drafts, items and other
instruments for the payment of money which it now has or may at any time
hereafter receive in full or partial payment on or collection of the Purchased
Receivables or the proceeds of the Purchased Receivables. (Moreover, Seller may
direct certain Account Debtors to make payment on Unsold Receivables to the
Lockbox, to the extent provided for in the Purchase Agreement and the other
Program Documents.) In the event any items of payment on any Purchased
Receivables are inadvertently received by Purchaser or any other Person, whether
or not in accordance with the terms of this Agreement or any other Program
Document, Purchaser or such other Person shall be deemed to hold the same in
trust for the benefit of Lender and promptly forward them to Lender for deposit
in the Purchaser’s Account without setoff, counterclaim, or other deduction.
Servicer shall cause the Lockbox administrator to remove all payment items from
the Lockbox on each Business Day and deposit such items in the Purchaser’s
Account, all without setoff, counterclaim, or other deduction.

        (b)     If the Lockbox administrator is different from the bank at which
the Purchaser’s Account is maintained or if the Lockbox is not administered by
Lender, the Purchaser shall cause the Lockbox administrator to execute and
deliver, and Purchaser shall execute and deliver, a Lockbox Agreement governing
the disposition of collections received in such Lockbox and granting Lender a
security interest in and to Purchaser’s rights in and to such Lockbox. If the
Purchaser’s Account is not maintained at Lender, Purchaser shall execute and
deliver, and shall cause the bank at which the Purchaser’s Account is maintained
to execute and deliver, a Blocked Account Agreement. If the Lockbox
administrator is the same Person at which the Purchaser’s Account is maintained,
the Lockbox Agreement and the Blocked Account Agreement may be combined into a
single document in form and substance satisfactory to Lender.

ARTICLE 3.   COLLATERAL

        SECTION 3.01.     Grant of Security Interest.   As security for the
payment of all Obligations, Purchaser hereby grants to Lender a continuing,
general lien upon and security interest and security title in and to all of the
Purchaser’s assets and properties, whether real, personal, mixed, or tangible or
intangible, including, without limitation, the Purchaser’s Account, the Lockbox,
all of the Purchased Receivables and their Related Rights and Property, and all
of the following described property, wherever located, whether now existing or
hereafter acquired or arising, namely, all of Purchaser’s (a) “accounts” (as
this and all other terms in quotations in this Section 3.01 are defined in the
UCC), (b) “general intangibles,” (c) “instruments,” (d) “goods,” (e) “chattel
paper,” (f) “documents,” (g) “letter of credit rights,” (h) “deposit accounts,”
(i) “investment property,” and (j) all products and/or proceeds of any and all
of the foregoing, and the proceeds of such proceeds, including, without
limitation, insurance proceeds, Policy Proceeds, and all Related Rights and
Property; provided, however, that the security interest provided for herein
shall not at any time attach to or cover any items of payment or other
collections received in the Lockbox or by Lender on any Unsold Receivables or
the proceeds thereof (including, without limitation, any funds on deposit in the
Purchaser’s Account to the extent such funds represent items of payment or other
collections on Unsold Receivables) and Lender shall not claim any right against
such items of payment or other collections.

        SECTION 3.02.     Further Assurances.   Purchaser shall duly execute
and/or deliver (or cause to be duly executed and/or delivered) to Lender any
instrument, agreement, invoice, document, document of title, dock warrant, dock
receipt, warehouse receipt, bill of lading, order, Financing Statement,
assignment, waiver, consent or other writing which may be reasonably necessary
to Lender to carry out the terms of this Agreement and any of the other Program
Documents and to perfect its security interest or intended security interest in
and facilitate the collection of the Collateral, the proceeds thereof, and any
other property at any time constituting security or intended to constitute
security to Lender. Purchaser shall perform or cause to be performed such acts
as Lender may request to establish and maintain for Lender a valid and perfected
security interest in and security title to the Collateral, free and clear of any
Liens.

ARTICLE 4.   REPRESENTATIONS AND WARRANTIES

        Purchaser represents and warrants to Lender that:

        SECTION 4.01.     Corporate Existence and Power.   Purchaser is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where any such failure to qualify or have all required
governmental licenses, authorizations, consents and approvals does not have and
could not reasonably be expected to cause a Material Adverse Effect.

        SECTION 4.02.     Corporate and Governmental Authorization; No
Contravention.   Purchaser’s execution, delivery, and performance of this
Agreement, the Note, and the other Program Documents (i) are within Purchaser’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, and have been executed on behalf of Purchaser by duly authorized
officers, (iii) require no action by or in respect of or filing with, any
Governmental Body, (iv) do not contravene, or constitute a default under, any
provision of applicable law or regulation or of Purchaser’s charter documents or
by-laws or of any agreement, judgment, injunction, order, decree, or other
instrument binding upon Purchaser, and (v) do not result in the creation or
imposition of any Lien on any asset of Purchaser except as created by the
Program Documents.

        SECTION 4.03.     Litigation.   Except as set forth in Schedule 4.03,
there is no action, suit, or proceeding pending or threatened against or
affecting Purchaser before any Governmental Body which could reasonably be
expected to have a Material Adverse Effect.

        SECTION 4.04.     Binding Effect.   This Agreement constitutes a valid
and binding agreement of Purchaser enforceable in accordance with its terms, and
the Note and the other Program Documents, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
Purchaser and the other parties thereto enforceable in accordance with their
respective terms.

        SECTION 4.05.    Financial Information.

        (a)     The (i) audited consolidated financial statements (including the
balance sheet and statements of income, shareholders’ equity, and cash flows) of
Seller and its consolidated Subsidiaries for the Fiscal Year ending September
27, 2002, copies of which have been delivered to Lender, and (ii) unaudited
consolidated financial statements (including the balance sheet and statements of
income and cash flows) of Seller and its consolidated Subsidiaries for the
interim periods ended December 27, 2002, and March 28, 2003, copies of which
have been delivered to Lender, fairly present, in conformity with GAAP, the
consolidated financial position of Seller and its consolidated Subsidiaries as
of such dates and their consolidated results of operations and cash flows for
such periods stated.

        (b)     Since March 28, 2003, there has been no event, act, condition,
or occurrence having a Material Adverse Effect.

        SECTION 4.06.     Margin Stock.   Purchaser is not engaged principally,
or as one of its important activities, in the business of purchasing or carrying
any Margin Stock, and no part of the proceeds of any Advance will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock, or be used for any purpose which
violates, or which is inconsistent with, the provisions of Regulation T, U, or
X.

        SECTION 4.07.     Good Title.   Purchaser is the legal and beneficial
owner of the Purchased Receivables and their Related Rights and Property, or
possesses a valid and perfected security interest therein, in each case, free
and clear of any Lien, except as created by the Program Documents. There have
been duly filed all Financing Statement or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Purchaser’s ownership in each Purchased Receivable and
their Related Rights and Property.

        SECTION 4.08.     Perfection; No Liens.   This Agreement is effective to
create a valid security interest in the Collateral in favor of Lender. There
have been duly filed all Financing Statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Lender’s security interest in and to the Collateral.
The Collateral is free of any Liens except as created under the Program
Documents.

        SECTION 4.09.     Compliance with Laws; Payment of Taxes.   Purchaser is
in material compliance with all applicable laws, regulations and similar
requirements of governmental authorities. There have been filed on behalf of
Purchaser all Federal, state and local income, excise, property and other tax
returns which are required to be filed by it and all taxes due pursuant to such
returns or pursuant to any assessment received by or on behalf of Purchaser have
been paid.

        SECTION 4.10.     Investment Company and Public Utility Holding Acts.  
Purchaser is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Purchaser is not a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.

        SECTION 4.11.     No Default.   Purchaser is not in default under or
with respect to any agreement, instrument, or undertaking to which it is a party
or by which it or any of its property is bound which could reasonably be
expected to have or cause a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

        SECTION 4.12.     Insolvency.   After giving effect to the execution and
delivery of the Program Documents and the incurrence of the Obligations under
this Agreement (a) Purchaser will not (i) be “insolvent,” as such term is
defined in § 101 of the Bankruptcy Code, or Section 2 of either the “UFTA” or
the “UFCA”, or as defined or used in any “Other Applicable Law” (as those terms
are defined below), or (ii) be unable to pay its debts generally as such debts
become due within the meaning of Section 548 of the Bankruptcy Code, Section 4
of the UFTA or Section 6 of the UFCA, or (iii) have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated, within the meaning of Section 548 of the Bankruptcy Code, Section
4 of the UFTA or Section 5 of the UFCA; and (b) the Obligations of Purchaser
under the Program Documents will not be rendered avoidable under any Other
Applicable Law. For purposes of this Section 4.12, “UFTA” means the Uniform
Fraudulent Transfer Act, “UFCA” means the Uniform Fraudulent Conveyance Act, and
“Other Applicable Law” means any other applicable law pertaining to fraudulent
transfers or acts voidable by creditors, in each case as such law may be amended
from time to time.

        SECTION 4.13.     Insurance.   The Policy has been validly executed and
delivered by Purchaser and Underwriter and all premiums and other fees with
respect thereto have been paid, and the Policy is in full force and effect.
Purchaser has delivered to Lender a true and complete copy of the Policy on or
before the date hereof and such Policy is identical in form and substance to the
form of Policy approved by Lender. All information heretofore furnished by
Purchaser, Seller, or Servicer to Underwriter for purposes of or in connection
with the Policy or any transaction contemplated by the Program Documents is, and
all such information hereafter furnished by Purchaser, Seller, or Servicer to
Underwriter will be, true, accurate, and complete in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein, taken as a whole in
light of the circumstances in which they were made, not misleading.

        SECTION 4.14.     Capital Structure. All of Purchaser’s issued and
outstanding equity securities are legally and beneficially owned by Seller, free
and clear of any Lien; all of such securities have been validly issued, fully
paid, and are nonassessable; and there are no options, warrants, or other rights
to acquire any of Purchaser’s securities. Purchaser has no Subsidiaries.

        SECTION 4.15.     Collateral Information.   Purchaser is a corporation
validly existing and in good standing under the laws of the state of its
formation or organization and is authorized under such laws to conduct its
business as currently conducted and to own its assets (including but not limited
to its Accounts Receivable) as currently owned. The location of Purchaser’s
chief executive office and all of its Books and Records relating to its Accounts
Receivable, the state of incorporation of the Purchaser, the Purchaser’s federal
tax identification number, and the Purchaser’s organizational identification
number are identified in that certain Collateral Disclosure Certificate
delivered by Seller as of even date herewith (the “Collateral Disclosure
Certificate”).

        SECTION 4.16.     Force Majeure.   None of Purchaser’s or the Seller’s
respective businesses is suffering from effects of fire, accident, strike,
drought, storm, earthquake, embargo, tornado, hurricane, act of God, acts of a
public enemy, or other casualty that could reasonably be expected to have or
cause a Material Adverse Effect.

        SECTION 4.17.     Subordinated Notes. Each of the Subordinated Notes is
subordinate in payment and all other respects to the payment and performance of
the Obligations.

        SECTION 4.18.     Program Documents.   Each of the Program Documents,
including without limitation, the Purchase Agreement and the Servicing
Agreement, is in full force and effect and each party to the Program Documents
(other than Lender) is in material compliance with the terms and conditions set
forth in such Program Documents.

        SECTION 4.19.     No Outside Collection Agencies.   Purchaser has not
employed or used the services of any outside collection agencies or other third
parties for the purposes of collection or enforcement of any of the Purchased
Receivables other than as contemplated in the Servicing Agreement or as may
otherwise be required by Underwriter, so long as Purchaser has notified Lender
of such Underwriter requirements.

        SECTION 4.20.     No Bulk Sale.   No transaction contemplated hereby or
the other Program Documents requires compliance with any bulk sales act or
similar law.

        SECTION 4.21.     Nature of Purchased Receivables.   Each Purchased
Receivable constitutes an “account,” “chattel paper,” or “general intangible,”
as such terms are defined in the UCC.

        SECTION 4.22.     Purchaser’s Account.   The information relating to the
Purchaser’s Account on Schedule 4.22, attached hereto and made a part hereof, is
true and correct in all respects.

        SECTION 4.23.     Full Disclosure.   All information heretofore
furnished by Purchaser, Seller, or Servicer to Lender for purposes of or in
connection with this Agreement, the other Program Documents, the Program, or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Purchaser, Seller, or Servicer to Lender will be, true,
accurate, and complete in every material respect on the date such information is
stated or certified and does not and will not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein, taken as a whole in light of the circumstances in
which they were made, not misleading. Purchaser, Seller, and Servicer have
disclosed to Lender in writing any and all facts which could reasonably be
expected to have or cause a Material Adverse Effect.

        SECTION 4.24.     Survival of Representations and Warranties.  
Purchaser covenants, warrants, and represents to Lender that all of Purchaser’s
representations and warranties contained in this Agreement or any of the other
Program Documents shall be true at the time of the execution of this Agreement
and the other Program Documents and shall survive the execution, delivery, and
acceptance thereof by Lender and the parties thereto and the closing of the
transactions described therein or related thereto.

        SECTION 4.25.     Restating of Representations and Warranties.   Each of
the representations and warranties of Purchaser contained herein shall be made
as of the Closing Date and shall be deemed restated and made by Purchaser on the
date each Advance is made.

ARTICLE 5.   COVENANTS

        Purchaser agrees that, until the Program Termination Date:

        SECTION 5.01.    Information.   Purchaser will deliver, or cause to be
delivered, to Lender:

(a)  

as soon as available and in any event within ninety days after the end of each
Fiscal Year, audited consolidated financial statements (including the balance
sheet and statements of income and cash flows) of Seller and its consolidated
Subsidiaries as of the end of such Fiscal Year, setting forth in each case in
comparative form the figures for the previous fiscal year (which information can
be satisfactorily delivered for a given Fiscal Year by providing the United
States Securities and Exchange Commission Form 10-K with respect to Seller for
such Fiscal Year), all certified by the Public Accountants, with such
certification to be free of exceptions and qualifications not acceptable to
Lender;


(b)  

as soon as available and in any event within forty-five days after the end of
each Fiscal Quarter, consolidated financial statements (including the balance
sheet and statements of income and cash flows) of Seller and its consolidated
Subsidiaries as of the end of such Fiscal Quarter, and for the portion of the
Fiscal Year ending on such date, setting forth in comparative form the figures
for the corresponding Fiscal Quarter and the corresponding portion of the
previous Fiscal Year (which information can be satisfactorily delivered for a
given Fiscal Quarter by providing the United States Securities and Exchange
Commission Form 10-Q with respect to Seller for such Fiscal Quarter), all
certified (subject to normal year-end adjustments) as to fairness of
presentation, GAAP, and consistency by a Senior Officer of Seller;


(c)  

simultaneously with the delivery of each set of annual financial statements
referred to in paragraph (a) above, (i) a statement of the Public Accountants to
the effect that (A) such accountants acknowledge and agree that Lender may rely
upon such financial statement in the administration of this Agreement, and (B)
nothing has come to their attention to cause them to believe that any Default
existed on the date of such financial statements, and (ii) a copy of any
management letter furnished to Seller by the Public Accountants;


(d)  

simultaneously with the delivery of each set of financial statements referred to
in paragraphs (a) and (b) above, (i) internally prepared, unaudited financial
statements for Purchaser for the same periods and with the same reporting
requirements as required of Seller and its consolidated Subsidiaries in
paragraphs (a) and (b), above, certified as to fairness of presentation, GAAP,
and consistency by a Senior Officer of Purchaser or on behalf of Purchaser by a
Senior Officer of Servicer and (ii) a certificate in form and substance
reasonably satisfactory to Lender in which the calculation of Consolidated
Tangible Net Worth is set out in reasonable detail as of the end of the fiscal
period for which such financial statements were delivered.


(e)  

(i) on each Preparation Date, or at such other times as may be requested by
Lender, a fully executed Settlement Report and (ii) as requested by Lender, an
IRPF Receivables Report;


(f)  

promptly, but in any event within five Business Days after any Purchaser becomes
aware of the occurrence of any Default or Event of Default, a certificate of a
Senior Officer of Purchaser setting forth the details thereof and the action
which Purchaser are taking or propose to take with respect thereto;


(g)  

promptly upon the mailing thereof to the shareholders of Seller generally,
copies of all financial statements, reports, and proxy statements so mailed;


(h)  

promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and annual, quarterly, or monthly reports which Seller shall have
filed with the Securities and Exchange Commission;


(i)  

if and when any member of the Controlled Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in ERISA § 4043) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA, a copy of such notice; or (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate or appoint a trustee to administer
any Plan, a copy of such notice;


(j)  

written notice of the following:


(i)  

promptly after Purchaser’s learning thereof, of (A) the commencement of any
litigation affecting the Purchaser or any of its assets, whether or not the
claim is considered by Purchaser to be covered by insurance, and (B) the
institution of any administrative proceeding against Purchaser;


(ii)  

at least thirty days prior thereto, of Purchaser’s opening of any new office or
place of business or the closing of any of their existing offices or places of
business;


(iii)  

promptly upon receipt, a copy of any correspondence or notices received from
Underwriter regarding the Policy, to the extent such notice regards the actual
or proposed reduction, increase, cancellation, or other modification of any
buyer or Account Debtor, Policy, or other credit limit, the actual or proposed
cancellation, suspension, termination, or other modification of the Policy, or
the failure or suspected failure of Seller, Servicer, or Purchaser to comply
with any of the Policy’s requirements;


(iv)  

promptly after the occurrence thereof, of any default by any obligor under any
note or other evidence of indebtedness payable to Purchaser;


(v)  

promptly after the rendition thereof, of any judgment rendered against
Purchaser; and


(vi)  

promptly after Purchaser’s learning thereof, of any default by Purchaser under
any note, indenture, loan agreement, mortgage, lease, deed, guaranty, or other
similar agreement relating to any Debt of Purchaser;


(vii)  

promptly after Purchaser’s learning thereof, of any default by Purchaser,
Servicer, Seller or any of their Subsidiaries (other than Purchaser) under any
Program Documents to which any of them is a party; and


(viii)  

promptly after Purchaser’s learning thereof, of the occurrence of (A) any
Indenture Default, regardless of whether such Indenture Default is cured or
waived, and (B) any default by Seller or any of its Subsidiaries (other than
Purchaser) under any note, indenture, loan agreement, mortgage, lease, deed,
guaranty, or other similar agreement relating to any Debt of Seller or any of
its Subsidiaries (other than Purchaser) in an aggregate amount greater than
$5,000,000 and (2) any judgment rendered against Seller or any of its
Subsidiaries (other than Purchaser) in an aggregate amount greater than
$5,000,000 (in excess of any insurance coverage).


        SECTION 5.02.     Inspection of Property, Books and Records.   Purchaser
will, or will in accordance with the Program Documents, cause Servicer to (a)
keep proper books of record and account in which full, true, and correct entries
in conformity with GAAP shall be made of all dealings and transactions in
relation to its business and activities and (b) permit Lender and Underwriter or
representatives of either of them, without hindrance or delay, to (i) visit and
inspect any of its properties, (ii) call at any place of business of Purchaser,
(iii) verify information with any Person, (iv) examine and make abstracts from
any of its Books and Records, journals, orders, receipts and any correspondence
and other data relating to the Collateral, to Purchaser’ business, or to any
other transactions between the parties hereto or under the Program, and (v)
discuss its respective affairs, finances, and accounts with its officers,
employees, and the Public Accountants, all for purposes of monitoring compliance
with this Agreement and the other Program Documents, Purchaser agreeing to
cooperate and assist in such visits and inspections at such reasonable times
during regular business hours, with reasonable prior notice, as often as may
reasonably be requested, and during the continuing of any Event of Default or
Default, at any time and without prior notice. At Lender’s or Underwriter’s
request, Purchaser agrees to exercise its rights of inspection against Seller,
which rights are granted to Purchaser under the Purchase Agreement, and to
include Lender and Underwriter, at their respective request, in the conduct of
such inspections and to share the results of such inspections with Lender and
Underwriter. Lender may select and engage the services of a third-party
accounting firm of national reputation to perform field audits of Purchaser’s
books and records; provided that that the expense of one (1) such field audit
per calendar year shall be paid by Purchaser and shall occur only upon
reasonable prior notice and at reasonable times during Purchaser’s regular
business hours, except that, during the continuation of an Event of Default, the
costs of as many field audits per year as may be required by Lender in the
exercise of its commercially reasonable judgment shall be paid by Purchaser and
may be performed at any time without notice. With respect to any such audit,
Purchaser agrees to (i) provide reasonable cooperation to such accounting firm
in the conduct of its audit and (ii) actively assist such accounting firm in
gaining access to the Seller’s books and records relating to the Program, to the
extent such books and records are reasonably relevant to the audit.

        SECTION 5.03.     Maintenance of Existence and Management.   Purchaser
shall maintain (i) its corporate existence and carry on its business in
substantially the same manner as such business is now carried on and maintained
and will not reincorporate in the State of Delaware or any other state; (ii) its
charter documents and by-laws and not permit any amendment or other modification
thereto with the prior written consent of Lender; and (iii) duly appointed or
elected officers with the requisite authority to effect Purchaser’s compliance
with the Program Documents.

        SECTION 5.04.     Compliance with Laws; Payment of Taxes.   Purchaser
will comply with applicable laws (including but not limited to ERISA and the
Fair Labor Standards Act of 1938, as amended), regulations, and similar
requirements of any Governmental Body (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings diligently pursued and except where failure to
comply would not have and could not reasonably be expected to cause a Material
Adverse Effect. Purchaser will pay promptly when due all taxes, assessments,
governmental charges, claims for labor, supplies, rent, and other obligations
which, if unpaid, might become a Lien against Purchaser’s property, except
liabilities being contested in good faith and against which, if requested by
Lender, Purchaser will set up reserves in accordance with GAAP. If Purchaser
fails to pay any such tax, assessment, governmental charge, claim for labor,
supplies, rent, or other obligation, Lender may, but shall have no obligation to
do so, pay such item and the amount of such payment shall accrue to the
Obligations.

        SECTION 5.05.     Required Cash Price.   Purchaser agrees that it shall
not purchase any Account Receivable from Seller unless such Account Receivable
is an Eligible Receivable at the time of such purchase, such Account Receivable
is purchased strictly in accordance with the terms of the Program Documents, and
the Cash Price paid for such Account Receivable on the Settlement Date is at
least equal to 85% of the Face Value of such Account Receivable.

        SECTION 5.06.     Maintenance of the Policy.   Purchaser shall maintain
the Policy in full force and effect at all times, cooperate with Lender,
Servicer, and Underwriter in the administration of the Policy and the submitting
of claims thereunder, and make all premium payments required to be made
thereunder. Purchaser shall deliver the originals or copies (which copies shall
be certified if requested by Lender) of the Policy to Lender with satisfactory
lender’s loss payable endorsements naming Lender, as sole loss payee, assignee,
and additional insured, as its interests may appear. Upon the date of this
Agreement, and from time to time thereafter upon Lender’s request, Purchaser
shall provide Lender with a statement from Underwriter providing the foregoing
coverage, acknowledging in favor of Lender the continued effectiveness of the
foregoing insurance clauses. If Purchaser fails to provide and pay for the
Policy, Lender may, at its option, but shall not be required to, procure the
same and charge Purchaser therefor as a part of the Obligations.

        SECTION 5.07.     Maintenance of Property.   Purchaser shall maintain
all of its properties and assets in reasonably good condition, repair, and
working order, ordinary wear and tear excepted.

        SECTION 5.08.     Physical Inventories.   From time to time upon
Lender’s reasonable request, Purchaser shall conduct a physical inventory of any
returned, replevined, repossessed, or reclaimed goods which are or were
represented by a Purchased Receivable and to which Purchaser has title and
deliver a report of such inventory to Lender in form reasonably satisfactory to
Lender.

        SECTION 5.09.     Reports Respecting Collateral.   Purchaser shall,
promptly upon Lender’s request, furnish or cause to be furnished to Lender a
status report, certified by a Senior Officer of Purchaser, showing the aggregate
dollar value and location of any Related Rights and Property which constitutes
goods. Additionally, Lender may, at any time in its sole discretion and upon
reasonable prior notice to Purchaser, require Purchaser to permit Lender in its
own name or any designee of Lender in its own name to verify the individual
account balances of or any other matter relating to the individual Account
Debtors of the Purchased Receivables immediately upon its request therefor by
mail, telephone, telegraph or otherwise. Purchaser shall cooperate fully with
Lender in an effort to facilitate and promptly conclude any such verification
process.

        SECTION 5.10.     Separate Legal Entity.   Purchaser hereby acknowledges
that Lender is entering into the transactions contemplated by this Agreement and
the other Program Documents in reliance upon Purchaser’s identity as a legal
entity separate from any other Person. Therefore, from and after the date
hereof, Purchaser shall take all reasonable steps to continue Purchaser’s
identity as a separate legal entity and to make it apparent to third Persons
that Purchaser is an entity with assets and liabilities distinct from those of
any other Person, and is not a division of any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, Purchaser shall take such actions as shall be
required so that:

        (a)     Purchaser will be a limited purpose corporation whose primary
activities are restricted in its certificate of incorporation to owning
financial assets and financing the acquisition thereof and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;

        (b)     Not less than one member of Purchaser’s Board of Directors
(each, an “Independent Director”) shall be an individual who is not, and during
the past five years has not been, a director, officer, employee or five percent
beneficial owner of the outstanding common stock of any Person or entity
beneficially owning any outstanding shares of common stock of Seller or any
Affiliate thereof. The certificate of incorporation of Purchaser shall provide
that (i) the Board of Directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to Purchaser
unless the Independent Directors shall approve the taking of such action in
writing prior to the taking of such action, and (ii) such provision cannot be
amended without the prior written consent of the Independent Directors;

        (c)     Any employee, consultant, or agent of Purchaser will be
compensated from funds of Purchaser, as appropriate, for services provided to
Purchaser;

        (d)     Purchaser will allocate and charge fairly and reasonably
overhead expenses shared with any other Person. To the extent, if any, that
Purchaser and any other Person share items of expenses such as legal, auditing,
and other professional services, such expenses will be allocated to the extent
practical on the basis of actual use or the value of services rendered, and
otherwise on a basis reasonably related to the actual use or the value of
services rendered; Purchaser’s operating expenses will not be paid by any other
Person except as permitted under the terms of this Agreement or otherwise
consented to by Lender;

        (e)     Purchaser’s Books and Records will be maintained separately from
those of any other Person and clearly marked as pledged to Lender hereunder;

        (f)     All audited financial statements of any Person that are
consolidated to include Purchaser will contain detailed notes clearly stating
that (i) all of Purchaser’s assets are owned by Purchaser, and (ii) Purchaser is
a separate corporate entity;

        (g)     Purchaser’s assets will be maintained in a manner that
facilitates their identification and segregation from those of any other Person;

        (h)     Purchaser will strictly observe corporate formalities in its
dealings with all other Persons, and funds or other assets of Purchaser will not
be commingled with those of any other Person;

        (i)     Purchaser shall not, directly or indirectly, be named or enter
into an agreement to be named, as a direct or contingent beneficiary or loss
payee, under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;

        (j)     Any Person that renders or otherwise furnishes services to
Purchaser will be compensated thereby at market rates for such services it
renders or otherwise furnishes thereto; and

        (k)     Purchaser will not hold itself out to be responsible for the
debts of any other Person or the decisions or actions respecting the daily
business and affairs of any other Person.

        SECTION 5.11.     Payment of Taxes On and Use of Collateral.   Purchaser
shall timely pay all taxes and other charges against the Collateral, and
Purchaser will not use the Collateral illegally.

        SECTION 5.12.     Payment of Fees.   Purchaser will timely pay all fees,
premiums, charges, costs, and expenses which it is required to pay under any of
the Program Documents, including, without limitation, Policy premiums and all
fees associated with the establishment and maintenance of the Lockbox and the
Purchaser’s Account.

        SECTION 5.13.     Additional Negative Covenants.   Without Lender’s
prior written consent, Purchaser shall not:

        (a)     enter into any contracts or agreements with any Person other
than the Program Documents or amend, terminate, supplement, or otherwise modify
any contract or agreement to which it is a party;

        (b)     change the Fiscal Year;

        (c)     other than as contemplated in the Program Documents, enter into,
or be a party to, any transaction with any Affiliate of Purchaser, Servicer, or
Seller;

        (d)     create or acquire any Subsidiary or engage in any business other
than those businesses directly related to the Program;

        (e)     declare or make any Restricted Payment; provided that Purchaser
may from time to time make a dividend to Seller so long as, at the time of such
dividend is made, (i) no Event of Default or Default shall have occurred and be
continuing; (ii) after giving effect to such dividend, the aggregate amount of
the Purchaser’s Account, plus any of Purchaser’s Investments permitted by
subclauses (i), (ii), and (iii) of Section 5.13(f), hereof, will equal or exceed
the Minimum Balance; (iii) the principal and interest payable on the
Subordinated Notes is, in the aggregate, zero; (iv) the dividend is made on a
Settlement Date; and (v) the Aggregate Advances at such time are less than or
equal to the Borrowing Base;

        (f)     make Investments in any Person except Investments in (i) direct
obligations of the United States Government maturing within ninety days; (ii)
certificates of deposit issued by a commercial bank whose credit is satisfactory
to Lender and for a term satisfactory to Lender; (iii) other Investments which
have been specifically approved in writing from time to time by Lender; and (iv)
loans evidenced by the Subordinated Notes; provided, however, that, with respect
to Investments made pursuant to clauses (i), (ii), and (iii), hereof, (A) all
actions necessary to preserve Lender’s first priority security interest in the
Collateral have been taken, as required by Lender in its discretion; (B) the
aggregate amount of all such Investments, including any interest accrued
thereon, shall not exceed the Minimum Balance (excluding from the calculation
thereof (x) the amount of any interest accrued on such Investments, to the
extent such interest has been paid over to the Purchaser’s Account, and (y) the
principal amount of any Investments otherwise approved as set forth herein and
made on an overnight or Business-Day-to-Business-Day basis, to the extent such
Investments are, in fact, made and returned to the Purchaser’s Account on such
basis); (C) Purchaser hereby agrees that it shall take whatever action is
necessary to liquidate such Investment to the extent the principal or interest
(or both) of such Investment is necessary for Purchaser to pay any amounts due
and payable under this Agreement or any other Program Document (including,
without limitation, the incurrence of any breakage, early withdrawal, early
termination, or other fees or penalties arising on account of such liquidation)
; (D) all interest and other income generated by such Investment shall be
reinvested (subject to the limitations set forth herein) or paid over to the
Purchaser’s Account; and (E) immediately after giving effect to the making of
any Investment permitted hereunder, no Default or Event of Default shall have
occurred and be continuing;

        (g)     create, assume, or suffer to exist any Lien, directly or
indirectly, on any asset now owned or hereafter acquired by it, except Permitted
Encumbrances;

        (h)     create, assume, or incur any Debt, except (i) Debt to Lender
under this Agreement; (ii) Debt evidenced solely by the Subordinated Notes;
(iii) Debt consisting of deferred taxes; and (iv) Debt resulting from
endorsements of negotiable instruments received in the ordinary course of
business;

        (i)     issue any equity securities other than to Seller or permit any
Person other than Seller to own any of its equity securities;

        (j)     relocate its principal place of business or chief executive
office, locate its Books and Records relating to the Purchased Receivables at
any location other than at Servicer’s chief executive office, or open or
otherwise acquire actual or beneficial ownership of any deposit, savings,
commodities, or securities account other than the Purchaser’s Account or as
specifically permitted in connection with the making of Investments in
accordance with this Agreement;

        (k)     change its federal taxpayer identification number;

        (l)     allow or consent to the making or taking of any Deductions
respecting any Purchased Receivable, unless Lender is promptly notified of such
Deductions (which notice requirement may be met by ensuring that such Deduction
is clearly indicated on an IRPF Receivables Report delivered after such
Deduction was made or taken);

        (m)     contract or enter into any agreement for any trade receivables
or credit insurance or other agreement or transaction to mitigate the risk of
nonpayment of any of Purchaser’s Accounts Receivables (including, without
limitation, any agreement, policy, or transaction prohibited by the terms of the
Policy) other than the Policy or purchase any Accounts Receivables other than
under the Program in accordance with the Program Documents;

        (n)     use the proceeds of the Advances for any purpose other than
payment on the Subordinated Notes and payment of fees, expenses, and costs
directly associated with the maintenance and administration of the Program or
except as permitted under Section 5.13(e);

        (o)     (i) suffer or permit dissolution or liquidation either in whole
or in part, (ii) redeem or retire any shares of its own stock, (iii) merge or
consolidate with any Person, or (iv) sell, lease, or otherwise transfer all or
any part of its assets (but excluding sales of returned, reclaimed, replevined,
or repossessed goods represented by a Purchased Receivable, the granting of a
security interest to Lender hereunder, and the resale or transfer of Recourse
Receivables in accordance with the Purchase Agreement) to any other Person.

ARTICLE 6.    DEFAULTS

        SECTION 6.01.      Events of Default.   If one or more of the following
events ("Events of Default") shall have occurred and be continuing:

        (a)     Purchaser shall fail to pay when due (i) any portion or all of
the principal of the Aggregate Advances, (ii) any interest on the Aggregate
Advances, or (iii) any fee or other Obligations owing to Lender hereunder, and,
in any of the foregoing cases, such failure shall continue for more than two
Business Days following the date such payment was due; or

        (b)     Purchaser shall fail to observe or perform any covenant
contained in Sections 5.01(f), 5.01(j), 5.02(b), 5.03, 5.06, 5.09, 5.10, 5.12,
or 5.13; or

        (c)     Purchaser shall fail to observe or perform any covenant or
agreement herein (other than those covered by paragraph (a) or (b) above) or any
Program Document and such failure shall not have been cured within thirty days
after the earlier to occur of (i) written notice thereof has been given to
Purchaser by Lender or (ii) Purchaser otherwise becomes aware of any such
failure; or

        (d)     any representation, warranty, certification or statement made by
Purchaser in this Agreement or in any certificate, financial statement, or other
document delivered pursuant to this Agreement or any other Program Document
shall prove to have been incorrect or misleading in any material respect when
made (or deemed made); or

        (e)     any event of default or default occurs under any other Program
Document (however such terms are defined in such other Program Documents) or any
Servicing Agreement Event of Default shall occur, unless, in the case of a
Servicing Agreement Event of Default, a successor Servicer acceptable to Lender
is engaged to provide the Services within ten days of the date Lender receives
written notice of such Servicing Agreement Event of Default; or

        (f)     the aggregate balance of (i) the Purchaser’s Account, plus (ii)
the balance of any and all Investments permitted by subclauses (i), (ii), and
(iii) of Section 5.13(f) shall be less than the Minimum Balance for a period in
excess of thirty consecutive days or shall at any time be less than an amount
equal to ninety percent of the Minimum Balance, in each case without including
in the calculation of such aggregate balance any collections received with
respect to Unsold Receivables;

        (g)     the Policy shall at any time be cancelled, terminated,
suspended, declared unenforceable or unlawful, or otherwise ineffective, other
than by the natural expiration of the Policy on (i) the date it was initially
scheduled to expire or (ii) if the Policy is replaced, substituted, extended, or
amended, with Lender’s consent and approval, to provide a later scheduled
expiration date, such later scheduled expiration date;

        (h)     Underwriter is rated less than (i) Baa2 by Moody’s or (ii) BBB
by S&P, in either case, for more than thirty consecutive days;

        (i)     either Purchaser or Seller shall commence a voluntary case or
other proceeding seeking liquidation, reorganization, or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

        (j)     an involuntary case or other proceeding shall be commenced
against either Purchaser or Seller seeking liquidation, reorganization, or other
relief with respect to it or its debts under any bankruptcy, insolvency, or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and, only in the case of Seller, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of ninety days; or an order for relief shall be entered against either
Purchaser or Seller under the federal bankruptcy laws as now or hereafter in
effect; or

        (k)     Purchaser, or Seller, or any member of the Controlled Group
shall fail to pay when due any material amount which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans shall be filed under Title IV of ERISA by Purchaser,
Seller, any member of the Controlled Group, any plan administrator, or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any such Plan or Plans or a proceeding shall be instituted by a
fiduciary of any such Plan or Plans to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within thirty days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or

        (l)     (i) one or more judgments or orders of any Governmental Body for
the payment of money shall be rendered after the Closing Date against Purchaser
in any amount and such judgment or order shall either continue unsatisfied and
unstayed for a period of thirty days or give rise to a Lien on any Collateral at
any time; or (ii) a warrant or writ of attachment or execution or similar
process shall be issued against any property of Purchaser in any amount (in each
case in excess of amounts covered by insurance) and such warrant, writ or
process shall not be discharged, vacated, stayed or bonded for a period of
thirty days; provided, however, that in the event a bond has been issued in
favor of the claimant or other Person obtaining such attachment or writ, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to Lender pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on Purchaser’s
assets; or

        (m)     any Person other than Seller shall own or acquire any of
Purchaser’s equity securities; or

        (n)     if, on any day, Purchaser could not truthfully make the
representations and warranties contained in Section 4.12; or

        (o)     the occurrence of any event, act, occurrence, or condition which
Lender determines either does or has a reasonable probability of causing a
Material Adverse Effect; or

        (p)     any default (after the expiration of any applicable cure or
grace periods) by Seller under any note, indenture, loan agreement, mortgage,
lease, deed, guaranty, or other similar agreement relating to any Debt of Seller
in an aggregate amount greater than $5,000,000 or any judgment rendered against
Seller in an aggregate amount greater than $5,000,000 (in excess of any
insurance coverage), unless such judgment is within thirty days discharged or
stayed pending appeal and, if stayed, is discharged within thirty days after the
expiration of such stay; or

        (q)     there occurs any change in control in the ownership of Seller’s
capital stock such that a “Change in Control” (as defined in the Indenture
Agreements) would be deemed to have occurred under either of the Indenture
Agreements; or

        (r)     there occurs any Indenture Default, unless such Indenture
Default has been waived or cured in accordance with the terms of the Indenture
Agreements and Lender, as a party to the Indenture Agreements, concurred in the
granting of such waiver or, if applicable, such cure;

        then, and in every such event, Lender may (i) by notice to Purchaser
terminate the Commitment; (ii) by notice to Purchaser declare the Note (together
with accrued interest thereon), and all other amounts payable hereunder and
under the other Program Documents, to be, and the same shall thereupon become,
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby waived by Purchaser together with
interest at the Default Rate accruing on the principal amount thereof from and
after the date of such Event of Default; provided that if any Event of Default
specified in paragraph (i) and (j) above occurs with respect to Purchaser,
Servicer, or Seller, without any notice to Purchaser or any other act by Lender,
the Commitment shall thereupon terminate and the Note (together with accrued
interest thereon) and all other amounts payable hereunder and under the other
Program Documents shall automatically and without notice become immediately due
and payable without presentment, demand, protest, or other notice of any kind,
all of which are hereby waived by Purchaser together with interest thereon at
the Default Rate accruing on the principal amount thereof from and after the
date of such Event of Default; or (iii) exercise any rights, powers or remedies
under this Agreement and the other Program Documents. Notwithstanding the
foregoing, Lender shall have available to it all other remedies at law or
equity.

        SECTION 6.02.    Remedies with Respect to Collateral.

        (a)     Upon the occurrence and during the continuance of an Event of
Default, Lender or any representative of Lender shall have the rights and
remedies of a secured party under the UCC in effect on the date thereof
(regardless of whether the same has been enacted in the jurisdiction where the
rights or remedies are asserted), including, without limitation, the right to
require Purchaser to assemble the Collateral, at Purchaser’ expense, and make it
available to Lender at a place designated by Lender which is reasonably
convenient to both parties, and, subject to the rights of third parties,
peaceably to enter any premises where any of the Collateral shall be located and
to keep and store the Collateral on said premises until sold (and if said
premises be the property of any Purchaser, such Purchaser agrees not to charge
Lender for storage thereof), to take possession of any of the Collateral or the
proceeds thereof, to sell or otherwise dispose of the same, and Lender shall
have the right to conduct such sales on the premises of Purchaser, without
charge therefor, and such sales may be adjourned from time to time in accordance
with applicable law. Lender may sell, lease or dispose of Collateral for cash,
credit, or any combination thereof, and shall have the right to appoint a
receiver of the Purchased Receivables and their Related Rights and Goods or any
part thereof, and the right to apply the proceeds therefrom as set forth in
Section 6.02(b), below. Lender shall give Purchaser written notice of the time
and place of any public sale of the Collateral or the time after which any other
intended disposition thereof is to be made. The requirement of sending
reasonable notice shall be met if such notice is given to Purchaser at least ten
days before such disposition. Expenses of retaking, verifying, restoring,
holding, insuring, collecting, preserving, liquidating, protecting, preparing
for sale or selling, or otherwise disposing of or the like with respect to the
Collateral shall include, in any event, reasonable attorneys’ fees and other
legally recoverable collection expenses, all of which shall constitute a part of
the Obligations.

        (b)     Proceeds of any of the Collateral and payments by Purchaser
during the existence of an Event of Default received by Lender or any Lender
shall be applied by Lender in accordance with the provisions of Section 2.08(e).
In the event that the proceeds of the Collateral are not sufficient to pay the
Obligations in full, Purchaser shall remain liable for any deficiency.

        (c)     To the extent permitted therein, Purchaser hereby waives all
rights which Purchaser has or may have under and by virtue of any applicable law
relating to Purchaser’s right to redeem any Collateral or Purchaser’s right to
require notice or a judicial hearing before seizure of any Collateral by Lender.

        (d)     Unless and except to the extent expressly provided for to the
contrary herein, the rights of Lender specified herein shall be in addition to,
and not in limitation of, Lender’s or Lender’s rights under the UCC, or any
other statute or rule of law or equity, or under any other provision of any of
the Program Documents, or under the provisions of any other document, instrument
or other writing executed by Purchaser or any third party in favor of Lender,
all of which may be exercised successively or concurrently.

        (e)     Lender is hereby granted a license or other right to use,
without charge, Purchaser’s labels, patents, copyrights, rights of use of any
name, trade secrets, tradenames, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in advertising
for sale and selling any Collateral, and Purchaser’ rights under all licenses
and all franchise agreements shall inure to Lender’s benefit.

        (f)     Lender shall not be liable or responsible in any way for the
safekeeping of any of the Collateral or for any loss or damage thereto, except
for reasonable care in the custody thereof while any Collateral is in Lender’s
actual possession, or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at Purchaser’ sole risk.

        (g)     Lender shall not be under any obligation to marshal any assets
in favor of Purchaser or any other Person or against or in payment of any or all
of the Obligations.

        SECTION 6.03.     Power of Attorney.   Purchaser irrevocably designates
and appoints Lender its true and lawful attorney, during the existence of an
Event of Default, either in the name of Lender or in the name of Purchaser to
ask for, demand, sue for, collect, compromise, compound, receive, receipt for,
and give acquittances for any and all sums owing or which may become due upon
any items of the Purchased Receivables, their Related Rights and Goods, and the
other Collateral and, in connection therewith, to take any and all actions as
Lender may deem necessary or desirable in order to realize upon the same,
including, without limitation, power to endorse in the name of Purchaser, any
checks, drafts, notes, or other instruments received in payment of or on account
of the Purchased Receivables, their Related Rights and Goods, and the other
Collateral, but Lender shall not be under any duty to exercise any such
authority or power or in any way be responsible for the collection thereof.

ARTICLE 7.   CHANGE IN CIRCUMSTANCES; COMPENSATION

        SECTION 7.01.     Basis for   Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Settlement Period, LIBOR is not
being offered for such Settlement Period, then Lender shall forthwith give
notice thereof to Purchaser, whereupon until the Aggregate Advances (including
any additional Advances accruing thereto) shall bear interest at the Base Rate
until the Settlement Date next occurring after the circumstances giving rise to
such change in the Interest Rate no longer exist, as evidenced by written notice
from Lender to Purchaser to such effect.

        SECTION 7.02.     Illegality.   If, after the date hereof, the adoption
of any applicable law, rule or regulation, or any change therein or any existing
or future law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof (any such
agency being referred to as an “Authority” and any such event being referred to
as a “Change of Law”), or compliance by Lender (or its lending office) with any
request or directive (whether or not having the force of law) of any Authority
shall make it unlawful or impossible for Lender (or its lending office) to make,
maintain or fund the Aggregate Advances or any Advance and Lender shall so
notify Purchaser, whereupon the Aggregate Advances (including any additional
Advances accruing thereto) shall bear interest at the Base Rate until the
Settlement Date next occurring after the circumstances giving rise to such
change in the Interest Rate no longer exist, as evidenced by written notice from
Lender to Purchaser to such effect. Before giving any notice to Purchaser
pursuant to this Section, Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
judgment of Lender, be otherwise disadvantageous to Lender.

        SECTION 7.03.    Increased Cost and Reduced Return.

(a)  

If after the date hereof, a Change of Law or compliance by Lender (or its
lending office) with any directive of any Authority:


(i)  

shall impose, modify, or deem applicable any reserve, special deposit, or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding any such
requirement included in an applicable LIBOR Reserve Percentage) against assets
of, deposits with or for the account of, or credit or letter of credit extended
by, Lender; or


(ii)  

shall impose on Lender or on the United States market for certificates of
deposit or the London Interbank market any other condition affecting the
Aggregate Advances, the Note, or its obligation to make Advances;


                        and the result of any of the foregoing is to increase
the cost to Lender of making or maintaining any Advance or the Aggregate
Advances, or to reduce the amount of any sum received or receivable by Lender
under this Agreement or under the Note with respect thereto, by an amount
reasonably deemed by Lender to be material, then, within thirty days after
demand by Lender, Purchaser shall pay to Lender such additional amount or
amounts as will compensate Lender for such increased cost or reduction.

            (b)     If Lender shall have determined in good faith that after the
date hereof the adoption of any applicable law, rule, or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof, or compliance by any Lender with any directive regarding
capital adequacy of any Authority, has or would have the effect of reducing the
rate of return on Lender’s capital as a consequence of its obligations hereunder
to a level below that which Lender could have achieved but for such adoption,
change, or compliance (taking into consideration Lender’s policies with respect
to capital adequacy) by an amount reasonably deemed by Lender to be material,
then from time to time, within thirty days after demand by Lender, Purchaser
shall pay to Lender such additional amount or amounts as will compensate Lender
for such reduction.

            (c)     Lender will promptly notify Purchaser of any event of which
it has knowledge, occurring after the date hereof, which will entitle Lender to
compensation pursuant to this Section and will designate a different lending
office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of Lender, be otherwise
disadvantageous to Lender. A certificate of Lender claiming compensation under
this Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, Lender may use any reasonable averaging and attribution methods.

            (d)     The provisions of this Section shall be applicable with
respect to any participant, assignee or other transferee, and any calculations
required by such provisions shall be made based upon the circumstances of such
participant, assignee or other transferee.

        SECTION 7.04.     Compensation. Upon Lender’s request, Purchaser shall
pay Lender such amount or amounts as shall compensate Lender for any loss, cost,
or expense incurred by Lender as a result of:

        (a)     any payment or prepayment (pursuant to Article 2 or otherwise)
of any Advance or the Aggregate Advances on a date other than on a Settlement
Date; or

        (b)     any failure by Purchaser to borrow an Advance on the date for
such Advance specified in the applicable Advance Request delivered pursuant to
Section 2.02;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Settlement Period for such Advance or the Aggregate Advances (or, in the
case of a failure to prepay or borrow, the Settlement Period which would have
commenced on the date of such failure to prepay or borrow) at the Interest Rate
over (y) the amount of interest (as reasonably determined by Lender) Lender
would have paid on deposits in Dollars of comparable amounts having terms
comparable to such Settlement Period placed with it by leading banks in the
London Interbank market.

ARTICLE 8.  CONDITIONS TO MAKING ADVANCES

        SECTION 8.01.     Conditions to Making Initial Advance.   Lender’s
obligation to make the initial Advance is subject to the satisfaction of the
conditions set forth in Section 8.02 and receipt by Lender of the following:

        (a)     duly executed original counterparts of this Agreement and each
other Program Document, all signed by all parties thereto other than Lender;

        (b)     an opinion letter or letters, each in form and substance
reasonably satisfactory to Lender, of Testa, Hurwitz &Thibeault, LLP, counsel
for the Seller, Servicer, and Purchaser, dated as of the Closing Date, which
address each of the following matters and such other matters as Lender may
reasonably request: (i) the due authorization, execution, delivery,
enforceability, and other corporate matters of the Seller, Servicer, and
Purchaser as to the Program Documents; (ii) the perfection of the Purchaser’s
ownership interest in and to the Purchased Receivables and their Related Rights
and Property; (iii) the creation of a perfected security interest in favor of
Lender in all of the Collateral; (iv) the existence of a “true sale” of the
Purchased Receivables from Seller to Purchaser under the Purchase Agreement; and
(v) the inapplicability of the doctrine of substantive consolidation to Seller,
on the one hand, and Purchaser, on the other, in connection with any bankruptcy
proceeding involving either of them;

        (c)     certificates (each, a “Closing Certificate”) substantially in
the form of Exhibit G, attached hereto and made a part hereof, dated as of the
Closing Date, signed by a Senior Officer of each of Purchaser and Seller
(including Seller in its capacity as Servicer);

        (d)     all documents which Lender may reasonably request relating to
the existence of Purchaser, the Servicer, and the Seller, the corporate
authority for and the validity of this Agreement, the Note, and the other
Program Documents, and any other matters relevant hereto, all in form and
substance satisfactory to Lender, including, without limitation, certificates of
such Persons substantially in the form of Exhibit H (each, an “Officer’s
Certificate”), signed by the Secretary or an Assistant Secretary of such Person,
certifying as to the names, true signatures, and incumbency of the officer or
officers of such Persons authorized to execute and deliver the Program
Documents, and certified copies of the following items: (i) such Person’s
Certificate of Incorporation or other registered, constitutional document, (ii)
such Person’s Bylaws or related agreement, (iii) a certificate of good standing
or valid existence of the Secretary of State of the state of the jurisdiction of
its incorporation and of each state in which it is qualified to do business as a
foreign corporation, and (iv) the action taken by the Board of Directors or
other Persons with management control of such Persons authorizing the execution,
delivery, and performance of this Agreement, the Note, and the other Program
Documents to which such Person is a party;

        (e)     recorded UCC Financing Statements (satisfactory in form and
content to Lender in all respects) (i) pertaining to (A) Purchaser’s ownership
and/or security interest in the Purchased Receivables and their Related Rights
and Property and (B) Lender’s first priority security interest in the Collateral
and (ii) evidencing recordation thereof in all filing offices deemed necessary
by Lender;

        (f)     lien searches reasonably acceptable to Lender, showing no Liens
on any of the Seller’s, Servicer’s, or Purchaser’s Accounts Receivables or
Related Rights and Property other than Permitted Encumbrances;

        (g)     evidence of the Policy and other insurance as required by this
Agreement;

        (h)     agreements regarding, and other evidence respecting, the
establishment of the Lockbox and the Purchaser’s Account, all in form and
substance reasonably satisfactory to Lender, including, without limitation, the
Lockbox Agreement and Blocked Account Agreement, to the extent applicable;

        (i)     payment of all fees owed to Lender hereunder;

        (j)     receipt of an agreement among Underwriter, Purchaser, and Lender
in form satisfactory to all such Persons concerning, inter alia, designation of
Lender as the sole loss payee under the Policy, Underwriter’s agreement to
notify Lender of certain events, Underwriter’s acknowledgment that the Policy is
effective even though Purchaser is not the originator of the insured Accounts
Receivables, and that certain requirements under the Policy may be met by
Servicer or Seller rather than strictly by Purchaser; and

        (k)     a duly executed Settlement Report.

        SECTION 8.02.     Conditions to the Making of All Advances.   Lender’s
obligation to make any Advance is subject to the satisfaction of the following
conditions:

        (a)     Lender shall have received originals or copies of all reports,
documents, and certifications which are, in accordance with the terms of the
Program Documents, to be delivered to Lender, including, without limitation,
Bills of Sale evidencing Purchaser’s ownership of the Purchased Receivables,
IRPF Receivables Reports, Settlement Reports, reports from the Servicer and
Lockbox administrator, Purchase Notices, and a fully executed Advance Request
pertaining to such Advance;

        (b)     the Policy must be in full force and effect, with all premiums
due and payable thereon having been paid, and the Lender must be satisfied that
the Borrowing Base has been calculated in the manner agreed upon by Lender and
Purchaser;

        (c)     the Purchaser’s Account and Lockbox shall continue to exist in
full force and effect and Lender shall continue to have a first priority
perfected security interest in each of them;

        (d)     immediately before and after the making of any Advance, there
shall exist no Default or Event of Default; and

        (e)     each of the representations and warranties of Purchaser
contained in Article 4 shall be true in all material respects on and as of the
date of such Advance.

        The making of any Advance shall be deemed to be a representation and
warranty by Purchaser on the date of such Advance as to the complete
satisfaction of the conditions specified in paragraphs (a) through (d) of this
Section.

ARTICLE 9.  MISCELLANEOUS

        SECTION 9.01.     Notices.   All notices, requests and other
communications to any party hereunder shall be in writing (including telecopier
or similar writing) and shall be given to such party at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopier number as such party may hereafter specify for the purpose by
notice to each other party. Each such notice, request, or other communication
shall be effective (i) if given by telecopier, when such telecopy is transmitted
to the telecopier number specified in this Section and the confirmation is
received; (ii) if given by mail, seventy-two hours after such communication is
deposited in the mail with first class postage prepaid, addressed as aforesaid;
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to Lender under Article 2 shall not be
effective until received.

        SECTION 9.02.     No Waivers.   The failure of Purchaser to satisfy, or
the waiver by Lender of, any condition set forth in Article 8 shall not
constitute a waiver of any such condition with respect to any subsequent
Advance, unless such waiver is expressly agreed to in writing as required by
Section 9.06. No failure or delay by Lender in exercising any right, power, or
privilege hereunder or under any other Program Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

        SECTION 9.03.     Expenses; Documentary Taxes.   Purchaser shall pay (a)
all out-of-pocket expenses (including, without limitation, all documented
attorney and paralegal fees and expenses of Lender, recording costs, recording
or intangible taxes, and title insurance, if any) of Lender reasonably incurred
in connection with this Agreement and the other Program Documents, including,
without limitation, (i) all costs, fees, and taxes pertaining to the obtaining,
preparation, or filing of all Lien searches and Financing Statements (including,
without limitation, any release thereof), (ii) all costs and fees incurred in
connection with the preparation, negotiation, administration, and execution and
delivery of this Agreement and the other Program Documents, and any waiver or
consent hereunder or thereunder or any amendment hereof or thereof or any
Default or alleged Default hereunder or thereunder, (iii) sums paid or incurred
to pay for any amount or to take any action required of Purchaser hereunder or
under this Agreement that Purchaser fails to pay or take; (iv) costs and
expenses of preserving and protecting the Collateral; and (b) during the
existence of an Event of Default, costs and expenses (including reasonable
attorney and paralegal fees and expenses) paid or incurred to obtain payment of
the Obligations, enforce the Lien in the Collateral, sell or otherwise realize
upon the Collateral, and otherwise enforce the provisions hereof or of any
Program Document or to defend any claim made or threatened against Lender
arising out of the transactions contemplated hereby (including, without
limitation, preparations for and consultations concerning any such matters). The
foregoing shall not be construed to limit any other provisions hereof, or of any
Program Document regarding costs and expenses to be paid by Purchaser or any
other Person. In the event Purchaser becomes a debtor under the Bankruptcy Code,
Lender’s secured claim in such case shall include interest on the Obligations
and all fees, costs, and charges provided for herein (including, without
limitation, reasonable attorneys’ fees actually incurred), all to the extent
allowed by the Bankruptcy Code. Purchaser shall indemnify Lender against any
transfer taxes, documentary taxes, assessments, or charges made by any
Governmental Body or Authority by reason of the execution and delivery of this
Agreement or the other Program Documents.

        SECTION 9.04.     Indemnification.   Purchaser shall indemnify Lender
and its directors, officers, employees, and agents from, and hold each of them
harmless against, any and all Losses to which any of them may become subject,
insofar as such Losses arise out of or result from any actual or proposed use by
Purchaser of the proceeds of any Advance or breach by Purchaser of this
Agreement or any other Program Document or from any investigation, litigation
(including, without limitation, any actions taken by Lender to enforce this
Agreement or any of the other Program Documents), or other proceeding
(including, without limitation, any threatened investigation or proceeding)
relating to the foregoing, and Purchaser shall reimburse such Persons upon
demand for any expenses (including, without limitation, legal fees) incurred in
connection with any such investigation or proceeding; but excluding any such
Losses incurred by reason of the gross negligence or willful misconduct of the
Person (or agent thereof) to be indemnified.

        SECTION 9.05.     Setoff; Sharing of Setoffs.   Purchaser hereby grants
to Lender a lien to secure the payment and performance of the Obligations upon
all deposits or deposit accounts, of any kind, or any interest in any deposits
or deposit accounts thereof, now or hereafter pledged, mortgaged, transferred,
or assigned to Lender or otherwise in the possession or control of Lender for
any purpose for the account or benefit of Purchaser and including any balance of
any deposit account or of any credit of Purchaser with Lender, whether now
existing or hereafter established, hereby authorizing Lender at any time or
times with or without prior notice to apply such balances or any part thereof to
such of the Obligations owing by Purchaser to Lender then past due and in such
amounts as they may elect, and whether or not the Collateral or other
collateral, if any, or the responsibility of other Persons primarily,
secondarily, or otherwise liable may be deemed adequate. For the purposes of
this paragraph, all remittances and property shall be deemed to be in the
possession of Lender as soon as the same may be put in transit to it by mail or
carrier or by other bailee. Any other provision of this Agreement or any other
Program Document to the contrary notwithstanding, Lender agrees that it shall
have no security interest in any items of payment or other collections (or the
funds thereof) received on account of any Unsold Receivables which may be, from
time to time, received into the Lockbox or on deposit in the Purchaser’s
Account.

        SECTION 9.06.     Amendments and Waivers.   No provision of this
Agreement, the Note, or any other Program Documents to which Lender is a party,
may be amended, restated, supplemented, or otherwise modified except by a
writing signed by Lender and all other parties thereto. Purchaser agrees that it
will not amend, restate, supplement, or otherwise modify any Program Document to
which it is, but Lender is not, a party, without Lender’s prior written consent
and that it will not permit, allow, or consent to any amendment, restatement,
supplement or modification of the Standard Terms, the Policies and Procedures,
any Underlying Contract, or the Policy without the Prior written consent of
Lender.

        SECTION 9.07.    Successors and Assigns.

        (a)     The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided that Purchaser may not assign or otherwise transfer any of its
rights under this Agreement.

        SECTION 9.08.     New York Law.   This Agreement and the Note shall be
construed in accordance with and governed by the law of the State of New York,
without regard for its conflicts of law principles (other than Section 5-1401 of
the New York General Obligations Laws).

        SECTION 9.09.     Severability.   In case any one or more of the
provisions contained in this Agreement, the Note, or any of the other Program
Documents to which Purchaser and Lender are the only parties should be invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

        SECTION 9.10.     Interpretation.   No provision of this Agreement or
any of the other Program Documents to which Purchaser and Lender are the only
parties shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

        SECTION 9.11.     WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.
  PURCHASER AND LENDER EACH IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF THIS AGREEMENT OR ANY OTHER PROGRAM DOCUMENT; (B) SUBMITS TO THE NONEXCLUSIVE
PERSONAL JURISDICTION IN THE STATE COURTS OF THE STATES OF NEW YORK AND NORTH
CAROLINA AND THE UNITED STATES DISTRICT COURTS OF NORTH CAROLINA AND THE
SOUTHERN DISTRICT OF NEW YORK FOR THE ENFORCEMENT OF THIS AGREEMENT, THE NOTE,
AND THE OTHER PROGRAM DOCUMENTS; (C) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER
THE LAW OF ANY JURISDICTION TO OBJECT ON ANY BASIS (INCLUDING, WITHOUT
LIMITATION, INCONVENIENCE OF FORUM) TO JURISDICTION OR VENUE WITHIN THE STATES
AND DISTRICTS DESCRIBED ABOVE FOR THE PURPOSE OF LITIGATION TO ENFORCE THIS
AGREEMENT, THE NOTE, OR THE OTHER PROGRAM DOCUMENTS; AND (D) AGREES THAT SERVICE
OF PROCESS MAY BE MADE UPON IT IN THE MANNER PRESCRIBED IN SECTION 9.01 FOR THE
GIVING OF NOTICE TO PURCHASER. NOTHING HEREIN CONTAINED, HOWEVER, SHALL PREVENT
LENDER FROM BRINGING ANY ACTION OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY
AND AGAINST PURCHASER PERSONALLY, AND AGAINST ANY ASSETS OF PURCHASER, WITHIN
ANY OTHER STATE OR JURISDICTION.

        SECTION 9.12.     Counterparts.   This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

        SECTION 9.13.     Consequential Damages.   NEITHER PARTY SHALL BE
RESPONSIBLE OR LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON FOR ANY PUNITIVE,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS
AGREEMENT, THE OTHER PROGRAM DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

        SECTION 9.14.     Entire Agreement.   This Agreement, together with the
other Program Documents, constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof, and supersede and replace any
agreement, written or oral, existing between or among the parties hereto in
respect of such subject matter.

[Signatures are contained on the following pages.]



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, under seal, by their respective authorized officers as of the day
and year first above written.

 PURCHASER:

 SKYWORKS USA, INC.      (SEAL)



By:/s/    Robert A. Sagedy, Jr.                                               
     Name:Robert A. Sagedy, Jr.
     Title: Vice President

Skyworks USA, Inc.
103 Foulk Road, Suite 202
Wilmington, Delaware 19803
Attn: Robert A. Sagedy, Jr., Vice
President-Administrative Manager
Telecopier No.: 302-652-8667
Confirmation No.: 302-656-1950

with copy to:

Skyworks Solutions, Inc.
5221 California Avenue
Irvine, California 92612
Attn: Daniel N. Yannuzzi
Telecopier No.: 949-231-3206
Confirmation No.: 949-231-3200




LENDER:

WACHOVIA BANK, NATIONAL
ASSOCIATION               (SEAL)


By:/s/    Brian J. Fulk                                                        
     Name: Brian J. Fulk
     Title:

Lending Office:
Wachovia Bank, National Association
One South Broad Street
Philadelphia, Pennsylvania 19107
Attention: Alison Price, Structured Trade Finance
Telecopier number: 267-321-6550
Confirmation number: 267-321-6600


--------------------------------------------------------------------------------



SCHEDULE 4.03—LITIGATION

1.

SimmTech Co., Ltd vs. Skyworks Solutions, Inc.; Seoul District Court, Seoul
Korea; 20th Civil Department; 2003 Gahap 16813.


The information provided herein is provided for the purpose of disclosure under
the Agreement and should not be construed as indicating that such matter is
material or is necessarily required to be disclosed by the Company.



--------------------------------------------------------------------------------


SCHEDULE 4.22—PURCHASER’S ACCOUNT INFORMATION

[TO BE PROVIDED BY WACHOVIA]


--------------------------------------------------------------------------------


EXHIBIT A   ADVANCE REQUEST   EXHIBIT B  BLOCKED ACCOUNT AGREEMENT  EXHIBIT C 
FORM OF SETTLEMENT REPORT  EXHIBIT D  FORM OF PROMISSORY NOTE  EXHIBIT E  FORM
OF SUBORDINATED NOTE  EXHIBIT F  FORM OF COUNSEL OPINION  EXHIBIT G  FORM OF
CLOSING CERTIFICATE  EXHIBIT H  FORM OF OFFICER'S CERTIFICATE 


--------------------------------------------------------------------------------



EXHIBIT A


FORM OF ADVANCE REQUEST

Settlement Date: _____________________

Wachovia Bank, National Association.One
South Broad StreetPhiladelphia,
Pennsylvania 19107Attention:
Alison Price

Re: Credit and Security Agreement (as amended, restated, supplement, or
otherwise modified from
time to time, the "Credit Agreement") dated as of July 15, 2003, by and between
Skyworks USA,
Inc. ("Purchaser"), and Wachovia Bank, National Association ("Lender").


Gentlemen:

        Unless otherwise defined herein, capitalized terms used herein shall
have the meanings attributable thereto in the Credit Agreement. This Advance
Request is delivered to you pursuant to SECTION 2.02 of the Credit Agreement.

        Purchaser hereby requests an Advance in the aggregate principal amount
of $[__________] to be made on [___________ __], [20__], which date is the
next-occurring Settlement Date, at the Interest Rate as determined by the Credit
Agreement.

        Purchaser hereby represents and warrants that each of the conditions set
forth in Section 8.02 of the Credit Agreement is satisfied as of this date and
will continue to be satisfied as of the date of the Advance described above. In
addition, Purchaser represents and warrants that each of the representations and
warranties made in the Credit Agreement is true and correct in all material
respects as if made on this date.

        Purchaser has caused this Advance Request to be executed and delivered
by its duly authorized Senior Officer as of [___________ __], [20__].




SKYWORKS USA, INC.

By:                                                  Title:
                                                









--------------------------------------------------------------------------------



EXHIBIT B


BLOCKED ACCOUNT AGREEMENT


CONTROL AGREEMENT FOR
NOTIFICATION AND ACKNOWLEDGMENT
OF PLEDGE OR SECURITY INTEREST IN ACCOUNTS

        This CONTROL AGREEMENT is made and entered into as of July 15, 2003, by
and among WACHOVIA BANK, NATIONAL ASSOCIATION (“Depository Bank”), SKYWORKS USA,
INC., a Delaware corporation (“Borrower”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”).


STATEMENT OF FACTS

        Depository Bank acknowledges that as of this date it maintains a
remittance Lockbox (as such term is defined below) and demand deposit account
number 2000015149640 in the name of Borrower (the “Account”), both being
governed by the terms and conditions of the [Deposit Agreement and Disclosures
for Non-Personal Accounts] published by the Depository Bank from time to time
(“Deposit Agreement”). Borrower has assigned and granted to Lender a pledge and
security interest in the contents of the lockbox and the Account and all funds
on deposit therein from time to time (other than funds representing collections
on Unsold Receivables (as such term is defined in the Credit Agreement described
below)) to secure Borrower’s obligations to Lender under that certain Credit and
Security Agreement dated as of July 15, 2003 (the “Credit Agreement”), by and
between Lender and Borrower, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

        The parties desire to enter into this Agreement in order to set forth
their relative rights and duties with respect to the Lockbox, the Account and
all contents and amounts on deposit therein from time to time. To the extent
that any conflict may exist between the provisions of the Deposit Agreement and
this Agreement, then this Agreement shall control.

        NOW, THEREFORE, in consideration of the mutual covenants herein, as well
as other good and valuable consideration, the parties agree as follows:


STATEMENT OF TERMS

        1.    Lender has agreed to extend certain financing arrangements to
Borrower, and, in consideration for credit extended to it by Lender, Borrower
hereby notifies the Depository Bank, and the Depository Bank acknowledges, that
Borrower has pledged to Lender its accounts receivable due from its customers
and has granted Lender a security interest in the lockbox contents and items
deposited in the Account; provided, however, that the security interest granted
herein and in any Program Document (as such term is defined in the Credit
Agreement) shall not attach to, nor shall Lender have any claim on, any items of
payment or other collections received into the Lockbox or by Lender on account
of any Unsold Receivable.

        2.    The Borrower has established the lockbox with Depository Bank (the
“Lockbox”) for the collection of checks, evidences of payment and accompanying
documents from Borrower’s customers. The Borrower also maintains the Account and
has instructed the Depository Bank to deposit all items from the Lockbox
directly into the Account. By their execution of this Agreement, Borrower and
Lender hereby authorize and direct the Depository Bank, and the Depository Bank
hereby agrees, (i) that only the Lender shall have the ability to withdraw, or
direct the withdrawals of, funds from the Account, (ii) the Borrower shall have
no right to exercise any authority of any kind with respect to the Account and
the funds deposited therein, (iii) so long as this Agreement shall remain in
effect the Account will be maintained in the name of the Borrower, or such other
name as directed from time to time by the Lender, and (iv) by their signature to
this Agreement and upon receipt of the Depository Bank’s Wire Transfer Schedule
properly completed by Lender, Borrower and Lender hereby authorize and direct
the Depository Bank to forward funds from the Account by wire transfer at such
times and to the account of such payees as directed by Lender in writing from
time to time. Such transfers will be performed on the same banking day the
Depository Bank receives such written directions, if such directions are
received by the Depository Bank before 12:00 P.M. (on the Depository Bank’s
local time) on such banking day. Otherwise, such transfers shall be performed on
the banking day following the Depository Bank’s receipt of such directions. Any
other provision of this Agreement to the contrary notwithstanding, Lender shall
have no security interest in any items of payment or other collections (or the
funds thereof) received into the Lockbox or by Lender on account of any Unsold
Receivables.

        3.    At Lender’s request, Depository Bank agrees to deliver copies of
all information, other than canceled checks which the Depository Bank is
otherwise obligated to send to the Borrower (by law, agreement or otherwise) to
the Lender by regular U.S. mail at the address specified below.

        4.    The Depository Bank hereby agrees that, so long as this Agreement
is in effect, it will not exercise or claim any right of set-off or bankers lien
against the Account or any funds on deposit therein, and the Depository Bank
hereby further waives during the term of this Agreement any such right or lien
which it may have against any of the funds deposited in the Account, except to
the extent expressly set forth in paragraph 5 below.

        5.    Depository Bank may offset and charge Borrower’s other accounts
for any items deposited in the Account which are returned for any reason or
otherwise not collected (including, without limitation, with respect to any
Unsold Receivables), and may offset and charge such other accounts for all
service charges, fees, expenses and other items normally chargeable to the
Account. If there are not sufficient funds in the other accounts to pay such
amounts, then the Depository Bank may offset and charge the Account for all such
amounts. If there are insufficient funds in the other accounts and the Account
to pay such amounts, or if applicable law prohibits such charges or offsets
against the other accounts and the Account, then Lender agrees to pay Depository
Bank within five (5) business days of written notice of demand (i) all service
charges, fees, expenses (including reasonable attorney fees actually incurred in
connection with enforcement of the obligations of the Lender hereunder) and
other items normally chargeable to the Account, and (ii) the amount of items
deposited in the Account which are returned for any reason, or otherwise not
collected (including, without limitation, with respect to any Unsold
Receivables). Borrower and Lender acknowledge that Borrower is obligated to pay
all customary and reasonable Depository Bank charges resulting from operation of
the Account, including a monthly maintenance fee during the existence of this
Agreement. Borrower agrees to reimburse the Lender for any monies that the
Lender forwards to Depository Bank in settlement and satisfaction of any charges
as detailed above. In the absence of gross negligence or willful misconduct on
the part of the Depository Bank, Borrower agrees to bear all risk of loss
associated with the Account.

        6.    This Agreement may not be terminated by the Borrower. This
Agreement may be terminated by the Lender at any time upon its delivery of
written notice of such termination to the Depository Bank. This Agreement may be
terminated by the Depository Bank at any time on not less than thirty (30) days’
prior written notice of such intention delivered by it to each of the Borrower
and the Lender. The Depository Bank’s reimbursement and indemnity rights against
the Borrower under paragraph 5 above and paragraph 8 below shall survive the
expiration or any termination of this Agreement. In addition, the Depository
Bank’s reimbursement rights against the Lender under paragraph 5 above, and
Lender’s indemnification and reimbursement rights against Borrower under
paragraph 5 above, shall survive any termination of this Agreement. Upon any
termination of this Agreement, all net funds remaining in the Account, after
charge-backs and set-offs by the Depository Bank, shall be forwarded by the
Depository Bank directly to the Lender in accordance with paragraph 3 above.

        7.    Both Lender and Borrower agree the Depository Bank shall be
entitled to rely conclusively upon and shall have no liability for acting upon
any notice or instruction it receives from the Lender and shall have no
obligation to investigate or verify the authenticity or correctness of any such
notice or instruction.

    8.    Borrower agrees to indemnify and hold harmless the Depository Bank
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses and liabilities of every nature and
character arising out of or related to this Agreement or the transactions
contemplated hereby or the Depository Bank’s actions taken hereunder, except to
the extent that any of same shall be directly caused by the Depository Bank’s
willful misconduct or gross negligence. All such amounts shall be payable on
demand. In no event shall the Depository Bank be liable for special, indirect,
exemplary, consequential or punitive damages.

        9.    All notices or other communications required or provided under
this Agreement shall be in writing and shall be sent to each party at its
respective address and be issued by and directed to the designated officer (the
“Designated Officer”) set forth beneath its signature below (or at such other
address and to or by such other Designated Officer as such party may designate
in writing to the other parties). Such notices or communications shall be
effective on the date actually received by the Designated Officer if received
prior to 12:00 noon ET on any business day of the Depository Bank. If received
by the Designated Officer after 12:00 noon ET or if received by the Designated
Officer on a non-banking day, such notice or communication shall be effective on
the immediately succeeding banking day of the Depository Bank.

        10.    The Lender hereby appoints the Depository Bank as the Lender’s
bailee and pledgee-in-possession for the Account and all receipts, and the
Depository Bank, by its execution and delivery of this Agreement hereby accepts
such appointment and agrees to be bound by the terms of this Agreement.

        11.    This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

        12.    This Agreement shall be governed by the laws of the State where
the Account is maintained (without giving effect to its conflicts of law rules).

        13.    This Agreement may be executed in any number of several
counterparts.

        14.    This Agreement shall only be modified or amended by written
agreement of the parties evidencing such modification or amendment.

[Signatures on following page.]



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the day and year first above set forth.


DEPOSITORY BANK:

WACHOVIA BANK, NATIONAL ASSOCIATION


By:________________________________________
Name:______________________________________
Title:______________________________________
Address:    One South Broad Street
                     Philadelphia, Pennsylvania 19107
                     Attn: Alison Price, Designated Officer
                     Phone: 267-321-6550





BORROWER



SKYWORKS USA, INC.


By:________________________________________
Name:______________________________________
Title:______________________________________
Address:    103 Foulk Road, Suite 202
                     Wilmington, Delaware 19803
                     Attn: Robert A. Sagedy, Jr., Designated Officer
                      Phone: 302-656-1950






LENDER



WACHOVIA BANK, NATIONAL ASSOCIATION


By:________________________________________
Name:______________________________________
Title:______________________________________
Address:    One South Broad Street
                     Philadelphia, Pennsylvania 19107
                     Attn: Alison Price, Designated Officer
                     Phone: 267-321-6550





--------------------------------------------------------------------------------



EXHIBIT C


FORM OF SETTLEMENT REPORT

[TO BE PROVIDED BY WACHOVIA]



--------------------------------------------------------------------------------



EXHIBIT D


PROMISSORY NOTE

July 15, 2003
Philadelphia, Pennsylvania

$50,000,000.00

        For value received, SKYWORKS USA, INC., a Delaware corporation (the
“Purchaser”), promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (the “Lender”), the principal sum of
FIFTY MILLION DOLLARS AND NO/100 DOLLARS ($50,000,000.00) or such lesser amount
as shall equal the unpaid principal amount of all Advances made by Lender to
Purchaser pursuant to the Credit Agreement referred to below, on the dates and
in the amounts provided in the Credit Agreement. Purchaser promises to pay
interest on the unpaid principal amount of this Promissory Note on the dates and
at the rate or rates provided for in the Credit Agreement. Interest on any
overdue principal of and, to the extent permitted by law, overdue interest on
the principal amount hereof shall bear interest at the Default Rate, as provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in lawful money of the United States in Federal or other immediately
available funds at the office of Wachovia Bank, National Association, 123 South
Broad Street, Philadelphia, Pennsylvania 19107, or such other address as may be
specified from time to time pursuant to the Credit Agreement.

        All Advances made by Lender, the interest rates from time to time
applicable thereto, and all repayments of the principal thereof shall be
recorded by Lender and, prior to any transfer hereof, endorsed by Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of Lender to make any such
recordation or endorsement shall not affect the obligations of Purchaser
hereunder or under the Credit Agreement.

        This Promissory Note is the “Note” referred to in the Credit and
Security Agreement of even date herewith by and between Purchaser and Lender (as
the same may be amended and modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the optional and
mandatory prepayment and the repayment hereof and the acceleration of the
maturity hereof, as well as the obligation of Purchaser to pay all costs of
collection, including reasonable attorneys’ fees, in the event this Promissory
Note is collected by law or through an attorney at law.

        Purchaser hereby waives presentment, demand, protest, notice of demand
and nonpayment, and any other notice required by law relative hereto, except to
the extent as otherwise may be expressly provided for in the Credit Agreement.

        IN WITNESS WHEREOF, Purchaser has caused this Promissory Note to be duly
executed, under seal, by its duly authorized officer as of the day and year
first above written.

SKYWORKS USA, INC.   (SEAL)

By:                                                  Name:
                                                 Title:
                                                









--------------------------------------------------------------------------------



EXHIBIT E


FORM OF SUBORDINATED NOTE

Philadelphia, Pennsylvania
July 15, 2003

$[_________________]

        This SUBORDINATED PROMISSORY NOTE is the “Subordinated Note” described
in that certain Credit and Security Agreement dated as of the date hereof (the
“Credit Agreement”) by and between Wachovia Bank, National Association (the
“Lender”), and Skyworks USA, Inc., a Delaware corporation (“Purchaser”). Unless
otherwise defined herein, all terms used in this Subordinated Note shall have
the meanings given such terms in the Credit Agreement or the other Program
Documents.

        For value received, Purchaser promises to pay to the order of Skyworks
Solutions, Inc., a Delaware corporation (the “Holder”), the principal sum of
[___________________] AND NO/100 DOLLARS ($[__________]) or such lesser amount
as shall equal the unpaid principal amount accrued and outstanding from time to
time hereunder, such amount representing the outstanding Deferred Price
component of the Purchase Price for those of Holder’s Accounts Receivable
purchased by Purchaser from time to time under the Purchase Agreement. The
Purchaser agrees to pay interest on the aggregate principal amount outstanding
from time to time at an annual rate of interest of 6%. Such interest shall be
calculated on the basis of an assumed year of 360 days for the actual number of
days elapsed. All payments received on payment of this Subordinated Note shall
first be applied to the payment of accrued but unpaid interest and then to
principal. Purchaser agrees to make all payments of principal and interest as
provided in the Credit Agreement. All such payments of principal and interest
shall be made in lawful money of the United States in Federal or other
immediately available funds c/o Seller, 20 Sylvan Lane, Woburn, Massachusetts
01801 for the account of the Holder, or at such other address as the Holder my
designate in writing.

        Purchaser hereby waives presentment, demand, protest, notice of demand
and nonpayment, and any other notice required by law relative hereto.

        Holder hereby subordinates and postpones the payment and the time of
payment of all principal, interest and all other sums payable hereunder (the
“Subordinated Indebtedness”) to and in favor of the payment and the time of
payment of all of the Senior Indebtedness. The term “Senior Indebtedness” shall
mean all principal, interest, fees, other costs and expenses, and the
“Obligations” (as defined in the Credit Agreement) owing by Purchaser to Lender
(as such Senior Indebtedness is evidenced by that certain Promissory Note dated
on or about even date herewith payable to the order of Lender). So long as all
or any part of the Senior Indebtedness remains unpaid, Holder shall not, without
the prior written consent of Lender, ask, demand, accelerate, declare a default
under, sue for, set off, accept or receive any payment of all or any part of the
Subordinated Indebtedness; provided, however, that the Holder may receive
payment of that portion of the Subordinated Indebtedness consisting of timely
payments of accrued and unpaid interest in accordance with the Credit Agreement;
provided further that such payments do not cause or result in a default under
the Senior Indebtedness. Holder and the undersigned agree in favor of Lender
that the Subordinated Indebtedness is not secured and shall not be secured by
collateral security in any way directly or indirectly, other than any lien
Holder may have in any Recourse Receivables and their Related Rights and
Property for which Holder has paid the Repurchase Price thereof; provided,
however, Holder hereby subordinates any lien and the priority of any security
interest, lien or encumbrance and other interests of Holder in and to any
collateral security to the lien and security interest of Lender therein
notwithstanding the time of attachment of that interest.

        Should any payment or distribution with respect to the Subordinated
Indebtedness not permitted by the provisions hereof be received by Holder prior
to the full payment and satisfaction of the Senior Indebtedness, Holder will
deliver the same to Lender in precisely the form received (except for the
endorsement or assignment of Holder where necessary), for application to the
Senior Indebtedness (whether due or not due and in such order and manner as
Lender may elect), and, until so delivered, the same shall be held in trust by
Holder as property of Lender. In the event of the failure of Holder to make any
such endorsement or assignment, Lender, or any of its officers or employees on
behalf of Lender, is hereby irrevocably authorized in its own name or in the
name of Holder to make the same, and is hereby appointed Holder’s
attorney-in-fact for those purposes, that appointment being coupled with an
interest and irrevocable. Lender is a third party beneficiary of the terms of
this instrument.

        Holder hereby consents that at any time and from time to time and with
or without consideration, Lender may, without further consent of or notice to
Holder and without in any manner affecting, impairing, lessening or releasing
any of the provisions hereof, renew, extend, amend, supplement, modify, change
the manner, time, place and terms of payment of, sell, exchange, release,
substitute, surrender, realize upon, modify, waive, grant indulgences with
respect to and otherwise deal with in any manner (a) all or any part of the
Senior Indebtedness, the Credit Agreement, and the other Program Documents; (b)
all or any part of any property at any time securing all or any part of the
Senior Indebtedness; and (c) any Person at any time primarily or secondarily
liable for all or any part of the Senior Indebtedness and/or any collateral
security therefor.

        IN WITNESS WHEREOF, Purchaser has caused this Subordinated Promissory
Note to be duly executed, under seal, by its duly authorized officer as of the
day and year first above written.

SKYWORKS USA, INC., a Delaware corporation

By:                                                  Title:
                                                







--------------------------------------------------------------------------------





EXHIBIT F


OPINION OF
COUNSEL FOR PURCHASER, SERVICER, AND SELLER

1.         True Sale and Non-Consolidation Opinion

2.         General Corporate Opinions for each of (together or in separate
documents)   Purchaser, Seller, and Servicer





--------------------------------------------------------------------------------




EXHIBIT G


CLOSING CERTIFICATE

        Reference is made to the Credit and Security Agreement (the “Credit
Agreement”) dated as of July 15, 2003, by and between Skyworks USA, Inc.
(“Purchaser”), and Wachovia Bank, National Association, as “Lender.” Capitalized
terms used herein have the meanings ascribed thereto in the Credit Agreement.

        Pursuant to Section 8.01(c) of the Credit Agreement,
[______________________], the duly authorized [_______________] of Purchaser,
hereby certifies to Lender that (i) no Default has occurred and is continuing as
of the date hereof, and (ii) the representations and warranties contained in
Article 4 of the Credit Agreement are true in all material respects on and as of
the date hereof.

        Certified as of this 15th day of July, 2003.

[_________________]

By:                                                  Title:
                                                




--------------------------------------------------------------------------------




EXHIBIT H


[ONE EACH FOR SELLER, SERVICER, AND PURCHASER]


FORM OF OFFICER’S CERTIFICATE

        The undersigned, [___________________], [___________________] of
[___________________], a [___________________] (the “Certifying Entity”), hereby
certifies that s/he has been duly elected, qualified and is acting in such
capacity and that, as such, s/he is familiar with the facts herein certified and
is duly authorized to certify the same, and hereby further certifies, in
connection with the Credit and Security Agreement dated as of July [____], 2003
(the “Credit Agreement”) among _______________________ and Wachovia Bank,
National Association (“Lender”), that:

1.     Attached hereto as Exhibit A is a complete and correct copy of the
Certificate of Incorporation of the Certifying Entity as in full force and
effect on the date hereof as certified by the Secretary of State of the State of
[___________________], the Certifying Entity’s state of organization.

2.     Attached hereto as Exhibit B is a complete and correct copy of the
By-Laws of the Certifying Person as in full force and effect on the date hereof.

3.     Attached hereto as Exhibit C is a complete and correct copy of the
resolutions duly adopted by the Board of Directors of the Certifying Entity on
July [____], 2003, approving, and authorizing the execution and delivery of, the
[Credit Agreement, the Note, the Purchase Agreement, the Servicing Agreement,
the Policy, and the other Program Documents (as such terms are defined in the
Credit Agreement) to which Purchaser is a party]. Such resolutions have not been
repealed or amended and are in full force and effect, and no other resolutions
or consents have been adopted by such Board of Directors in connection
therewith.

4.     [[___________________], who is [___________________] of the Certifying
Entity signed the [Credit Agreement, the Note, the Purchase Agreement, the
Servicing Agreement, the Policy, and the other Program Documents to which
Purchaser is a party], was duly elected, qualified and acting as such at the
time s/he signed the [Credit Agreement, the Notes and other Program Documents to
which Purchaser is a party], and his/her signature appearing on such Program
Documents is his/her genuine signature.]

        Terms with their initial letters capitalized but not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement and
other Program Documents.

        IN WITNESS WHEREOF, the undersigned has hereunto set his/her hand as of
July [____], 2003.